8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-6 Filed 10/14/20                                      Page 1 of 28
Deposition of Victoria Love                              18-CA-77                                                                1 (1)


    1                                    UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF FLORIDA
    2                                         TALLAHASSEE DIVISION

    3

    4

    5       VIRGINIA E. HARRELL,

    6                  Plaintiff,

    7       vs.                                                                 CASE NO. 4:20-cv-30-AW-CAS

    8       MHM HEALTH PROFESSIONALS, LLC,
            f/k/a MHM HEALTH
    9       PROFESSIONALS, INC., and
            CENTURION OF FLORIDA, LLC,
  10
                 Defendants.
  11        ___________________________/

  12

  13

  14        DEPOSITION OF:                                             VICTORIA LOVE

  15        AT THE INSTANCE OF:                                        Plaintiff

  16        DATE:                                                      August 11, 2020

  17        TIME:                                                      Commenced: 9:00 a.m.
                                                                       Concluded: 11:23 a.m.
  18
            LOCATION:                                                  VIDEOCONFERENCE
  19
            REPORTED BY:                                               DANA W. REEVES
  20                                                                   Court Reporter and
                                                                       Notary Public in and for the
  21                                                                   State of Florida at Large

  22
                                                      PREMIER REPORTING
  23                                                  114 W. 5TH AVENUE
                                                     TALLAHASSEE, FLORIDA
  24                                                    (850) 894-0828

  25

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-6 Filed 10/14/20                                      Page 2 of 28
Deposition of Victoria Love                              18-CA-77                                                                        2 (2 - 5)
                                                                Page 2                                                                    Page 3
 1   APPEARANCES:                                                         1              INDEX TO WITNESS
 2       REPRESENTING THE PLAINTIFF:                                      2   VICTORIA LOVE                                      PAGE
 3       BRIAN O. FINNERTY                                                3   Examination by Mr. Finnerty                         5
         The Law Office of Brian O. Finnerty, P.A.
 4       541 Beverly Court                                                4   Examination by Ms. Page                            92
         Tallahassee, FL 32301
 5                                                                        5   Further Examination by Mr. Finnerty                   97
 6          REPRESENTING THE DEFENDANTS:                                  6
 7          CAYLA M. PAGE                                                 7
            Greenberg Traurig, P.A.
 8          101 East Kennedy Boulevard, Suite 1900                        8                INDEX TO EXHIBITS
            Tampa, FL 33602
 9                                                                        9   NO.               DESCRIPTION                MARKED
10                                                                       10   1 - Plaintiff's notice of taking deposition     9
                                                                              2 - Plaintiff's notice of taking Rule 30(b)(6)
11                                                                       11         deposition                       11
                                                                              3 - First amended complaint                   16
12                                                                       12   4 - Defendants' answer and affirmative defenses
                                                                                    to first amended complaint             19
13                                                                       13   5 - Defendants' responses and objections to first
                                                                                    set of interrogatories              19
14                                                                       14   6 - E-mail chain Re: Involuntary Termination
                                                                                    Request                         29
15                                                                       15   7 - Involuntary termination report             29
                                                                              8 - Employee counseling form - termination           41
16                                                                       16   9 - Employee counseling form - final warning          41
                                                                              10 - Employee counseling form - verbal counseling 41
17                                                                       17   11 - List of e-mails sent from work account to
                                                                                    personal account                    41
18                                                                       18   12 - NWFRC shift assignments                     41
                                                                              13 - Narcotic accounting log dated April 14, 2018 41
19                                                                       19   16 - 33.208.002 Rules of conduct                67
                                                                              17 - E-mail from Tara Johnson to staff            55
20                                                                       20   18 - E-mail from Kathi Douin to staff            61
                                                                              19 - E-mail from Lori Cook to Virginia Harrell        72
21                                                                       21   20 - E-mail from Tara Johnson to Virginia Harrell 72
                                                                              21 - E-mail chain Re: Camera footage               92
22                                                                       22   22 - MHM Services, Inc., employee handbook             95
23                                                                       23
24                                                                       24
25                                                                       25
                                                                Page 4                                                                    Page 5
 1                  STIPULATIONS                                          1              DEPOSITION
 2          The attorneys participating in this deposition                2   Whereupon,
 3      acknowledge that I, the court reporter, am not                    3                VICTORIA LOVE
 4      present with the witness and that I will be                       4   was called as a witness, having been first duly sworn to
 5      reporting the proceedings and administering the                   5   speak the truth, the whole truth, and nothing but the
 6      oath remotely. This arrangement is pursuant to the                6   truth, was examined and testified as follows:
 7      Florida Supreme Court Administrative Order                        7                   EXAMINATION
 8      AOSC-20-16. The parties and their counsel consent                 8   BY MR. FINNERTY:
 9      to this arrangement and waive any objections to                   9      Q   Good morning, Ms. Love. My name is Brian
10      this manner of reporting.                                        10   Finnerty and I'm an attorney representing Virginia
11                                                                       11   Harrell in a case that's been brought against MHM and
12                                                                       12   Centurion. Could you please state your name for the
13                                                                       13   record?
14                                                                       14      A   Victoria Love.
15                                                                       15      Q   And where are you currently employed?
16                                                                       16      A   Am employed with Centurion, or MHM Health
17                                                                       17   Professionals, and my office is in Tallahassee, Florida.
18                                                                       18      Q   And so are you employed by Centurion and MHM?
19                                                                       19      A   Our employee entity is MHM Health
20                                                                       20   Professionals.
21                                                                       21      Q   But your actual employer is Centurion, is that
22                                                                       22   correct?
23                                                                       23      A   Right.
24                                                                       24      Q   Okay.
25                                                                       25      A   And that relationship, I'd let legal talk

114 W. 5th Avenue, Tallahassee, FL 32303                                                                          premier-reporting.com
Premier Reporting                                             (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-6 Filed 10/14/20                                      Page 3 of 28
Deposition of Victoria Love                              18-CA-77                                                             3 (6 - 9)
                                                                Page 6                                                          Page 7
 1   about.                                                               1       A Regional Vice President.
 2      Q Sure. And have you ever had your deposition                     2       Q Okay. And what area does your region
 3   taken before?                                                        3   encompass?
 4      A Yes.                                                            4       A Florida.
 5      Q Do you know approximately how many times?                       5       Q All of Florida?
 6      A 10 to 15.                                                       6       A Yes, sir.
 7      Q And were those all related to your job?                         7       Q Okay. So is there a regional vice president
 8      A Yes.                                                            8   for every state that Centurion operates in?
 9      Q Okay. When was the last time you had your                       9       A Yes. Well -- but that regional vice president
10   deposition taken?                                                   10   may have a variety of states under them.
11      A Last week.                                                     11       Q And what are the duties and responsibilities
12      Q Okay. So you -- I can assume that you're                       12   of a regional vice president?
13   familiar with how a deposition works?                               13       A Primarily to ensure that we are meeting the
14      A Yes, sir.                                                      14   criteria set forth in our contracts with our clients.
15      Q Okay. And I have a real problem with this as                   15       Q Okay. And who do you report to?
16   well, but just to make it easier for the court reporter,            16       A Keith Lueking.
17   you know, in everyday talk when you're interacting with             17       Q And what's his job title?
18   people there's a lot of head nodding and uh-huh, uh-uh.             18       A COO.
19   Just try to make sure to say yes or no and to have                  19       Q And is he with Centurion?
20   verbal responses. Fair enough?                                      20       A Yes.
21      A Yes.                                                           21       Q And then -- so would you -- does everyone that
22      Q Good. And if you need a break at any time,                     22   works in your region for Centurion report to you?
23   just let us know. That won't be a problem.                          23       A There is a reporting structure. Some report
24      A Okay.                                                          24   to me, yes, and others report -- there's an
25      Q All right. So what is your job title?                          25   organizational structure.
                                                                Page 8                                                          Page 9
 1       Q Sure. So would it be fair to say that they                     1      A Yes.
 2   may not directly report to you, but you're at the top of             2      Q Okay.
 3   that reporting chain?                                                3      A If you wanted me to review them, I'd have to
 4       A Yes, sir.                                                      4   pull them up on my computer, I mean, if you want to
 5       Q And do you have any health care licenses?                      5   reference anything specifically. I didn't -- I didn't
 6       A No.                                                            6   print them all.
 7       Q Okay. Any training in healthcare-related                       7      Q Yeah. I mean, I will have some questions, not
 8   field?                                                               8   for every one, but it would, I think, would help to --
 9       A I started in Florida Department of Corrections                 9   and the court reporter also has a copy of those
10   as a psychological specialist, so a Master's-prepared               10   documents, but if you could pull them up on your
11   counselor.                                                          11   computer, that would be great.
12       Q Okay. And how long have you worked for                        12      A Okay. You know, it's different now with the
13   Centurion?                                                          13   whole Zoom, not having things in front of you. It
14       A Fourteen years.                                               14   just -- Zoom depositions, so I'm like, oh, I don't know
15       Q So working as a psychological specialist with                 15   what -- I kind of shut everything down just --
16   the Florida Department of Corrections, I'm assuming you             16      Q Right.
17   have some experience working in correctional facilities?            17      A But I got it. Okay.
18       A Yes, sir.                                                     18      Q So the first exhibit is just a notice for
19       Q And you would be familiar with, you know,                     19   today's depo that lists you as one of the deponents. So
20   certain rules as relates to providing health care to                20   I'd like to attach that one as Exhibit 1.
21   incarcerated persons in Florida?                                    21           (Whereupon, Exhibit No. 1 was marked for
22       A Yes, sir.                                                     22   identification.)
23       Q So yesterday we sent over some documents.                     23   BY MR. FINNERTY:
24   Have you had a chance to review -- I think there were 21            24      Q And then Exhibit 2 is basically the same
25   exhibits. Did you get those?                                        25   thing, it's a notice for what's called 30(b)(6) depos.
114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-6 Filed 10/14/20                                      Page 4 of 28
Deposition of Victoria Love                              18-CA-77                                                                    4 (10 - 13)
                                                               Page 10                                                                 Page 11
 1   And as relates to Exhibit 2, have you seen -- had you                1          MS. PAGE: Brian, this is the longer one that
 2   seen it prior to, I guess yesterday, when those exhibits             2      has 15 topics?
 3   were sent over?                                                      3          MR. FINNERTY: Yes.
 4      A Yes.                                                            4          MS. PAGE: Okay. All right. Vicki, I just
 5      Q Okay. So you had a chance to review pages                       5      sent that.
 6   four and five of -- it's marked as Exhibit A on, but has             6          THE WITNESS: There we go. Yeah. Now I have
 7   now been marked as Exhibit 2, but pages four and five of             7      that one.
 8   that document, had you seen those requests for matters               8          MS. PAGE: Okay.
 9   of examination?                                                      9          MR. FINNERTY: So I'd like to attach this as
10          MS. PAGE: Brian, I think that I -- looking at                10      Exhibit two.
11      what I printed, I think I sent Vicki the wrong --                11          (Whereupon, Exhibit No. 2 was marked for
12      the initial July 7th letter. So let me send her                  12   identification.)
13      quickly the longer list of the topics.                           13   BY MR. FINNERTY:
14          MR. FINNERTY: Okay.                                          14      Q    So it's my understanding that you basically
15          MS. PAGE: I apologize.                                       15   just -- your involvement with -- well, scratch that.
16          THE WITNESS: You sent me the 19th list of                    16          Have you ever met the plaintiff, Virginia
17      topics.                                                          17   Harrell? Have you ever met her?
18          MR. FINNERTY: Yeah. So, for purposes of the                  18      A    Not to my knowledge.
19      questions that -- you know, I would like for                     19      Q    Okay. It's my understanding that you
20      Exhibit 2 to be attached to the depo, but if she                 20   basically -- your involvement as relates to her
21      has that letter, that would be -- that's fine as                 21   separation from employment was essentially that you were
22      far as the brief questions that I'll ask her.                    22   the person at the top of the chain that basically just
23          MS. PAGE: Vicki do you -- let me send that to                23   approved a request for her termination, is that
24      you.                                                             24   accurate?
25          THE WITNESS: Okay.                                           25      A    After a review of the information, yes.
                                                               Page 12                                                                 Page 13
 1      Q Right. So is it fair to say that you didn't                     1   termination?
 2   actually make the initial decision to terminate Ms.                  2         MS. PAGE: Form.
 3   Harrell?                                                             3         THE WITNESS: So they might recommend it to
 4      A Correct.                                                        4      the regional director and the human resource
 5      Q Okay. And do you know who did make that                         5      business partner.
 6   decision?                                                            6   BY MR. FINNERTY:
 7      A It should have been Kathleen Douin, regional                    7      Q So they could recommend it, but they couldn't
 8   director in consultation with our HR business partner                8   say, Ms. Harrell, you're fired?
 9   and the health services administrator.                               9      A Correct.
10      Q Wouldn't Ms. Harrell's direct supervisor                       10      Q Okay. And the number four on this matters of
11   have -- be involved in the decision to terminate someone            11   examination list of several policies or rules and
12   under her supervision?                                              12   procedures, MHM time and attendance policy, DOC
13      A I forget that she's a nurse. So, yes.                          13   sensitive tools, public records policy, user security
14      Q Okay. And if there was a document that was                     14   information systems policy, and then Rule 33-208.002,
15   produced in discovery that represented that it was Lori             15   Florida Administrative Code. Are these policies that
16   Cook who was Ms. Harrell's director of nursing, as well             16   you're familiar with?
17   as Tara Johnson, who was the HSA health services                    17      A I would have to reference them directly if
18   administrator, if those two individuals actually were               18   you're going to question something out of them. Do I
19   the persons that wanted her terminated, would you have              19   know that they exist? Absolutely. I know how to access
20   any reason to dispute that?                                         20   them, yes.
21         MS. PAGE: Form.                                               21      Q Okay. And from your experience working with
22         THE WITNESS: No.                                              22   the Department of Corrections, you would be familiar
23   BY MR. FINNERTY:                                                    23   with public records procedures or rules, is that right?
24      Q And would that typically be who would have the                 24      A Yes.
25   authority and who would be able to recommend the                    25      Q Okay. Do you know whether Ms. Harrell

114 W. 5th Avenue, Tallahassee, FL 32303                                                                          premier-reporting.com
Premier Reporting                                             (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-6 Filed 10/14/20                                      Page 5 of 28
Deposition of Victoria Love                              18-CA-77                                                           5 (14 - 17)
                                                               Page 14                                                         Page 15
 1   received any training as relates to these policies                   1   that?
 2   listed under paragraph four?                                         2       A The key exchange? Yes.
 3       A I am not aware.                                                3       Q Is that more catered to a correctional
 4       Q And are you familiar with narcotic accounting                  4   facility setting, or is that also just general health
 5   logs?                                                                5   care rule?
 6       A Yes.                                                           6       A That I don't know.
 7       Q Have you ever had to fill one out?                             7       Q Okay. And are you familiar with the various
 8       A No.                                                            8   assignments or shifts that nurses would work at the
 9       Q Okay. But you've seen them, I guess?                           9   Northwest Florida Reception Center?
10       A Yes.                                                          10       A High level familiarity. I mean, I just know
11       Q And do you know how they are supposed to be                   11   that they do have shift -- I mean assignments and that
12   filled out, or the proper way to do that?                           12   there is shifts.
13       A Yes. It's a combination of two nurses are                     13       Q So you wouldn't be the best person to ask as
14   supposed to review, sign on and off, to ensure that                 14   relates to what, for instance, an infirmary nurse's
15   counts are maintained and that they can't be falsified              15   duties would be?
16   and that's really for -- primarily for diversion                    16       A Correct.
17   purposes. It's something that nurses are taught in                  17       Q Okay. Fair enough. Have you had a chance, or
18   nursing school as a very basic, this has to be followed             18   at any time, have you seen any of the complaints that
19   every single time because of the liability of diversion             19   Ms. Harrell alleges that she submitted prior to her
20   of narcotics.                                                       20   termination?
21       Q And that would apply in and out of a                          21       A In all of this, that's the one thing that
22   correctional setting?                                               22   wasn't there. I read about them.
23       A Yes.                                                          23       Q Okay.
24       Q And then the same thing -- same question for                  24       A They have been in -- seems like I've read a
25   the narcotic key exchange log. You're familiar with                 25   lot about them, but I don't know that I ever actually
                                                               Page 16                                                         Page 17
 1   saw them.                                                            1   short. Is it MHM Health Services, LLC? Is that what it
 2       Q Okay. And you wouldn't have been provided                      2   is?
 3   those prior to your approval for Ms. Harrell to be                   3       A No.
 4   terminated?                                                          4       Q MHM Health Professional, LLC. And that was
 5       A I should have been. I don't know that that                     5   formerly known as MHM Health Professionals, Inc. and
 6   was contained in the email messages that I received to               6   that changed to LLC. MHM Health Professionals, Inc.
 7   review for this.                                                     7   changed to MHM Health Professionals, LLC?
 8       Q Okay. And we'll get to that later on. I'm                      8       A No.
 9   just kind of going -- trying to briefly go through                   9       Q No?
10   these -- the matters of examination document.                       10       A No.
11          All right. So that's all I really have for                   11       Q Well correct me on how did that happen?
12   Exhibit 2. Exhibit 3 is the first amended complaint in              12       A I'd rather have our general counsel go through
13   this action. I'd like to attach that as Exhibit 3.                  13   that whole process, but we were MHM Services. So this
14          (Whereupon, Exhibit No. 3 was marked for                     14   is, you know, high level. I'm not the corporate
15   identification.)                                                    15   representative.
16   BY MR. FINNERTY:                                                    16       Q Understood.
17       Q Have you had a chance to review the first                     17       A MHM Health Professionals was developed when
18   amended complaint?                                                  18   Centurion was developed. They're the employing entity
19       A I would say yes. I have to jump back to that                  19   for Centurion.
20   email -- yes.                                                       20       Q All right. So we were talking about the first
21       Q And when would you have reviewed that?                        21   amended complaint. Is reviewing complaints that are
22       A I probably reviewed it a couple of times, and                 22   filed against MHM Health Professionals, LLC and
23   I don't know originally when.                                       23   Centurion of Florida, LLC, is that something that's --
24       Q And would reviewing complaints or lawsuits                    24   you typically would do within the duties of your job as
25   filed against MHM or Centurion -- I just say MHM for                25   a regional vice president?

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-6 Filed 10/14/20                                      Page 6 of 28
Deposition of Victoria Love                              18-CA-77                                                           6 (18 - 21)
                                                               Page 18                                                         Page 19
 1          MS. PAGE: Form.                                               1   the answer to the first amended complaint filed by MHM
 2          THE WITNESS: I'm sorry. What was the                          2   Health Professionals, LLC, and Centurion of Florida,
 3       question?                                                        3   LLC, have you seen that answer that was filed?
 4   BY MR. FINNERTY:                                                     4          THE WITNESS: Yes.
 5       Q So you said that you had previously reviewed                   5          (Whereupon, Exhibit No. 4 was marked for
 6   the first amended complaint. Is reviewing complaints                 6   identification.)
 7   that are filed against MHM Health Professionals, LLC                 7   BY MR. FINNERTY:
 8   and/or Centurion of Florida, LLC, something that you                 8      Q And were you involved at all in assisting with
 9   would typically do within your duties and                            9   providing answers to that complaint?
10   responsibilities as a regional vice president?                      10      A I don't know. Which -- and I'm -- is it the
11       A Not specifically. I think that's typically                    11   objections? Is it the first amended complaint -- right.
12   handled more in our general counsel's office and human              12   There's the answers. I don't believe I was consulted on
13   resource department. I typically would become engaged               13   this.
14   when and if, you know, additional information is needed,            14      Q Okay. So then moving to Exhibit 5, that I'd
15   if I have it.                                                       15   like to attach, as well -- let's see -- the answers to
16       Q So do you know why you would have been                        16   interrogatories that were served by the defendant. Were
17   provided a copy of the first amended complaint?                     17   you involving in providing any of the answers to the
18       A I'm listed as a witness, so I needed to be                    18   interrogatories?
19   familiar with it.                                                   19      A I'm sorry. I'm looking for it.
20       Q So would you have -- do you think you would                   20          (Whereupon, Exhibit No. 5 was marked for
21   have first been provided the complaint within the past              21   identification.)
22   month?                                                              22          MS. PAGE: If you don't mind, Vicki, I think
23       A I don't know. I likely received it                            23      there should be a dash -- you know, a number and
24   previously.                                                         24      then a dash. So it'll says five, dash, and that's
25       Q Okay. Exhibit 4 that I'd like to attach as                    25      what they're referring to.
                                                               Page 20                                                         Page 21
 1          THE WITNESS: Okay. Here we go. No, I don't                    1          MS. PAGE: Form.
 2       recall being asked about the responses to this.                  2          THE WITNESS: Yes.
 3   BY MR. FINNERTY:                                                     3   BY MR. FINNERTY:
 4       Q And so in Interrogatory No. 11 it asks just to                 4       Q So this was -- this email -- so who's Sarah
 5   identify the persons involved in the decision to                     5   Brus?
 6   terminate Ms. Harrell on April 26th, 2018, and that your             6       A She's our human resources business partner.
 7   name was listed in response to Interrogatory No. 11, and             7       Q And does she actually work -- is her office at
 8   I think that's basically what we just talked about. You              8   the Northwest Florida Reception Center?
 9   were sent an email and you gave the ultimate approval,               9       A No, sir.
10   is that accurate?                                                   10       Q Do you know where her office is?
11       A Yes, sir.                                                     11       A She would -- her office -- most of our
12       Q So then let's go to Exhibit 6. And this is                    12   employees work from home. However, her official office
13   the email chain that I've been referring to. And if you             13   is in Tallahassee.
14   could scroll down to -- you know, emails go in reverse              14       Q Are you all in the same office?
15   order when they're printed out. So it would start with              15       A Yes.
16   the last page of that email, and it was -- well, first              16       Q When we're not in the middle of a pandemic and
17   of all, do you recall this email chain?                             17   you're working from home?
18       A Only because of this review.                                  18       A Right. Right.
19       Q Okay. So then it looks like Ms. Sarah Brus                    19       Q All right. So that was initially sent on
20   initially sent an email to Lisa Lynch on April 20th,                20   April 20th, and then Ms. Brus follows up on April 26th
21   2018 with the subject, it's involuntary termination                 21   in an email to Lisa Lynch basically just saying, we
22   request, Virginia Harrell, NWFRC, Northwest Florida                 22   still need approval. Who is Lisa Lynch?
23   Reception Center. Is it required for somebody -- for a              23       A She's my human resources manager.
24   regional vice president to approve terminations? Is                 24       Q And does she report to you?
25   that something that you all require?                                25       A Dotted line.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-6 Filed 10/14/20                                      Page 7 of 28
Deposition of Victoria Love                              18-CA-77                                                           7 (22 - 25)
                                                               Page 22                                                         Page 23
 1       Q Sure. And could Lisa Lynch have approved Ms.                   1       Lynch as her direct supervisor for -- and as the HR
 2   Harrell's termination without you getting involved?                  2       manager. My expectation was that she reviewed any
 3       A No.                                                            3       term -- terminations are serious and, you know, we
 4       Q Okay. And is there a policy that requires                      4       want to make sure that they've been reviewed on
 5   that any termination approvals go through you as -- in               5       multiple levels.
 6   your region?                                                         6   BY MR. FINNERTY:
 7       A I'm not sure. It's the way I have the overall                  7       Q Okay. So then also on April 26th, after Ms.
 8   authority of the program, therefore I take                           8   Lynch gets the second email from Ms. Brus, she forwards
 9   responsibility for that, those decisions.                            9   it on to you. She says, hi, Vicki, so you need
10       Q So have you -- do you approve every                           10   additional information to approve this termination. And
11   termination for employees in your region?                           11   then you later, that same day, approved the termination,
12       A I did at that time, yes.                                      12   is that correct?
13       Q Okay. So it sounds like that's no longer                      13       A I'm sorry. Was there a question?
14   something that's within your job duties?                            14       Q Just it was not a very good question, but I
15       A Correct.                                                      15   basically was just saying, is it correct that Ms. Brus
16       Q And who or what approves the terminations now?                16   sends the termination request to Ms. Lynch, Ms. Lynch
17       A Ruth Feltner.                                                 17   forwards it up the chain to you, and then you ultimately
18       Q And what's her job title?                                     18   approved it on April 26th?
19       A Program director.                                             19       A Correct.
20       Q So did Ms. Brus, why would she have just sent,                20       Q And is there -- do you know why it took six
21   if you know, why would she have just sent this                      21   days after the initial request on April 20th for it to
22   termination request to Lisa Lynch instead of to you                 22   finally be approved by you on April 26th?
23   initially?                                                          23          MS. PAGE: Form.
24          MS. PAGE: Form.                                              24          THE WITNESS: I do not.
25          THE WITNESS: She would have sent it to Lisa                  25   BY MR. FINNERTY:
                                                               Page 24                                                         Page 25
 1       Q And to be fair you to, it wasn't sent up the                   1      A Based on the review of the information, I
 2   chain to you until the 26th of -- it wasn't like -- I'm              2   believe it was the involuntary termination summary. It
 3   not saying you sat on it or anything.                                3   was the termination document and attachment of a list of
 4       A Actually, I think I did sit on it. I think it                  4   emails that Ms. Harrell sent to her private email.
 5   was originally sent to me several days prior.                        5      Q Okay. Anything else that you can recall?
 6       Q So that would have been in an email?                           6      A Not that I can recall.
 7       A I didn't finish it or something. I don't know                  7      Q Okay. And you would have reviewed all of
 8   what happened to it.                                                 8   those documents prior to giving your ultimate approval?
 9       Q So there would there be a separate email                       9      A Yes.
10   that's not included in this chain where it would have               10      Q And did you ever ask for any additional
11   been sent to you prior to April 26 --                               11   information in addition to what was sent to you?
12       A I guess I thought there was. I thought it was                 12      A I do not know.
13   all in here. Maybe there wasn't. I thought there was                13         MS. PAGE: Form.
14   one in between where Lisa had sent it to me prior to the            14   BY MR. FINNERTY:
15   26th.                                                               15      Q Did you ever ask to speak with Ms. Harrell's
16       Q Okay, but it's not in this chain, is that                     16   direct supervisors prior to approving the termination?
17   fair?                                                               17      A No.
18       A Right.                                                        18      Q Were you aware at the time that you approved
19       Q Okay. And what would have been included?                      19   Ms. Harrell's termination that Ms. Harrell had recently
20   Were there attachments included with this termination               20   submitted some written complaints?
21   approval request?                                                   21      A I don't know.
22       A Well, I wouldn't approve it just on an email.                 22      Q Is that typically something you would inquire
23   So, yes, there would have been attachments.                         23   about?
24       Q And do you recall what those attachments would                24      A If the employees had complained prior to being
25   have been?                                                          25   terminated? Typically, the regional director would keep

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-6 Filed 10/14/20                                        Page 8 of 28
Deposition of Victoria Love                              18-CA-77                                                                      8 (26 - 29)
                                                               Page 26                                                                   Page 27
 1   me apprized of any difficult employee situations. So I               1   where an employee could be terminated without having to
 2   likely knew, I just can't confirm or not confirm because             2   go up to you for approval?
 3   that's 2018. I don't have recollection. I don't have                 3      A      Nope.
 4   any documentation other than emails about what I knew                4      Q      Not even like an emergency situation,
 5   and didn't know.                                                     5   employees threaten the safety of others, they couldn't
 6       Q Fair enough. So the Centurion of Florida has                   6   be removed without first getting your approval?
 7   a contract with the Florida Department of Corrections,               7      A      They would -- they could be suspended, but the
 8   is that correct?                                                     8   ultimate termination would not occur until they had my
 9       A Yes.                                                           9   approval.
10       Q And does MHM have a contract with the state,                  10      Q      So could they -- do you all have a policy for
11   State of Florida?                                                   11   putting employees, like, on administrative leave, for
12       A No.                                                           12   example?
13       Q And does the State of Florida, are they aware                 13      A Yes.
14   that MHM is the hiring, and I may not say this                      14      Q      Which is essentially a suspension, is that
15   correctly, but you said that it was the hiring entity               15   right?
16   for Centurion, is that right?                                       16      A      Correct.
17       A Correct.                                                      17      Q      So there would be a way to get an employee out
18       Q Okay. And the state is aware that MHM is the                  18   of the job, even if only temporarily, if there were an
19   hiring entity?                                                      19   issue with safety or a concern that needed some
20       A Right.                                                        20   immediate attention?
21       Q And was Ms. Harrell, was she considered an                    21          MS. PAGE: Form.
22   employee of Centurion?                                              22          THE WITNESS: Yes.
23       A Yes.                                                          23   BY MR. FINNERTY:
24       Q So we've gone through the email chains where                  24      Q      Okay. And has there ever been a time where a
25   you approved the termination. Is there any circumstance             25   termination request or a termination approval request
                                                               Page 28                                                                   Page 29
 1   was sent to you where you didn't ultimately approve the              1          MR. FINNERTY: I'd like to attach that as
 2   request to terminate an employee?                                    2      Exhibit 7. And in case I forgot, Exhibit 6, those
 3      A Yes.                                                            3      emails, I'd like to attach that, as well.
 4      Q    Do you know about how many times that would                  4          (Whereupon, Exhibit Nos. 6 - 7 were marked for
 5   have happened?                                                       5   identification.)
 6      A    I'll say -- you know, so there's a variety.                  6   BY MR. FINNERTY:
 7   Some I just would not approve at all based on current                7      Q      So looking at Exhibit 7, at the top of that
 8   documentation. Others I would send back and ask for                  8   first page, the second row, it says contract Florida
 9   more information. So probably ten maybe times in that I              9   GAP. What is Florida GAP?
10   did not approve a termination. Maybe not that high.                 10      A      So at this time we were under an emergency
11      Q    Do you know about how many terminations you've              11   procurement situation. We were working on an invitation
12   approved?                                                           12   to negotiate. So we were in the middle of presentations
13      A    I do not.                                                   13   to and be awarded a contract on a permanent basis with
14          MS. PAGE: Form.                                              14   the Florida Department of Corrections.
15   BY MR. FINNERTY:                                                    15      Q      Okay. And is that information included on
16      Q    Over 100?                                                   16   this form, just to basically just to show that Ms.
17          MS. PAGE: Form.                                              17   Harrell's employment was pursuant to a contract that
18          THE WITNESS: I would have to look at our                     18   Centurion had with the State of Florida?
19      personnel records. I have no idea.                               19      A Yes.
20   BY MR. FINNERTY:                                                    20      Q      Okay. I mean, I'm not trying to trick you. I
21      Q    Fair enough. So if we look at some of these,                21   mean it --
22   Exhibit 7, that's the involuntary termination report.               22      A      Yeah, no.
23   Is that the report that would have been provided to you             23      Q      You had to have an agreement with the State to
24   prior to you approving Ms. Harrell's termination?                   24   hire --
25      A Yes.                                                           25      A      It was more for our corporate office so they

114 W. 5th Avenue, Tallahassee, FL 32303                                                                            premier-reporting.com
Premier Reporting                                             (850) 894-0828                                    Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-6 Filed 10/14/20                                      Page 9 of 28
Deposition of Victoria Love                              18-CA-77                                                                    9 (30 - 33)
                                                               Page 30                                                                  Page 31
 1   understood which region or contract this person worked               1   me that the information provided to me was incorrect.
 2   for.                                                                 2      Q And, just to be fair, I think that date says
 3      Q    Okay. So then the third row, it's in the                     3   4-20 because that's the date the initial information was
 4   middle. It says VPO-PM, and then Victoria Love. What's               4   sent over by Ms. Brus.
 5   VPO-PM?                                                              5      A Right.
 6      A   VPO is vice president of operations and PM is                 6      Q So I think it's an honest mistake, and
 7   another -- is program manager. So that's used in some                7   especially since there may be an amended version of
 8   of our contracts.                                                    8   this. I'm not sure, but I think -- my belief, that's
 9      Q    And so the VPO, that would be you?                           9   probably just because that's the date it was first sent
10      A   Right.                                                       10   up the chain.
11      Q    Okay. And so it says on this document that                  11          So do you know whether any -- do termination
12   the last day Ms. Harrell worked was 4-20-2018. Do you               12   requests, to your knowledge, do they go through your
13   know if that's accurate?                                            13   legal department at all prior to approval?
14      A   I do not know other than based on this. I                    14      A Doubtful.
15   didn't look through our Kronos records to see if that               15      Q All right. So, going down this involuntary
16   was correct.                                                        16   termination report, the last paragraph on the first page
17      Q    And would it surprise you if I represented                  17   talks about Ms. Johnson receiving a verbal report, Ms.
18   that Ms. Harrell actually worked every day between                  18   Harrell has sent information from her work email to her
19   4-20-2018 and the date she was actually terminated on               19   personal email. Do you know who would have given
20   4-26-18?                                                            20   that -- made that verbal report to Ms. Johnson?
21          MS. PAGE: Form.                                              21      A I do not.
22          THE WITNESS: Would it surprise me?                           22      Q And I'm assuming that's something you wouldn't
23   BY MR. FINNERTY:                                                    23   have inquired about prior to approving Ms. Harrell's
24      Q    Yes, ma'am.                                                 24   termination?
25      A   It would not surprise me. It would disappoint                25      A Correct.
                                                               Page 32                                                                  Page 33
 1      Q    And do you know in 2018 when these emails were               1   mean, just a blank email, you know, maybe a reminder,
 2   allegedly sent by Ms. Harrell from her work email                    2   I'm working tomorrow at 10:00 a.m. Would that be a
 3   account to her private account, was that -- was sending              3   violation of policy?
 4   emails to yourself, essentially was that a violation of              4      A   Strict violation of policy, no. Discouraged.
 5   policy?                                                              5      Q    Okay. And does the -- do the policies and
 6          MS. PAGE: Form.                                               6   procedures that were in place when Ms. Harrell was
 7          THE WITNESS: Yes.                                             7   working at Northwest Florida Reception Center, did they
 8   BY MR. FINNERTY:                                                     8   allow for incidental internet use for, you know, briefly
 9      Q    And why is that a violation?                                 9   sending an email to yourself if it doesn't interfere
10      A   Well, one, again, I don't have the policy in                 10   with your job duties?
11   front of me, but anything that contains an employee                 11          MS. PAGE: Form.
12   information or inmate information, there's strict                   12          THE WITNESS: I do not know without
13   guidance concerning how that information is handled, and            13      reviewing -- thoroughly reviewing the policy.
14   once it leaves the Centurion/Florida Department of                  14   BY MR. FINNERTY:
15   Corrections network, it is no longer protected. It's                15      Q    And so as it relates to some of the
16   not encrypted. It's not anything. So there are grave                16   allegations relating to Ms. Harrell's emails, I think
17   concerns with that. Again, I don't know what exactly,               17   you were saying that you can't send -- so what kind of
18   other than an itemization of the list, but based on                 18   information would be prohibited for an employee to send
19   reviewing that list, those things should not have been              19   outside of the protected network that Centurion has?
20   sent through public -- a public domain, which is                    20      A   We discourage any sending of anything outside.
21   essentially once it leads to her personal email, it's               21   One, you know, I'm not IT, but I know they're always
22   now public. Also, she's doing personal stuff on work                22   very concerned about virus protection and, you know,
23   time, it appeared.                                                  23   especially somehow or another whatever happens to those
24      Q    I think you went to what would be one of my                 24   messages, it's now no longer -- they're not in a secure
25   follow-up questions, but simply just sending an email, I            25   environment. Also, anything of an inmate nature, names,

114 W. 5th Avenue, Tallahassee, FL 32303                                                                          premier-reporting.com
Premier Reporting                                              (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 10 of 28
Deposition of Victoria Love                             18-CA-77                                                           10 (34 - 37)
                                                               Page 34                                                         Page 35
 1   DC numbers, you know, we should not be including in our              1   reports, and not sure what could have been contained on
 2   emails to our personal accounts. There's no need for                 2   those incident reports, other than the incident report
 3   it. In my knowledge, if you want to keep an incident                 3   itself is a confidential document.
 4   report, print it, and even that you shouldn't be                     4       Q And is a draft of an incident report that has
 5   removing from the facility. Incident reports are                     5   not yet been submitted to DOC or to a direct supervisor,
 6   confidential. There may be other information contained               6   is that still considered confidential?
 7   within them pertaining to the inmate's health care                   7       A I would say so.
 8   status or security status that could be a risk to the                8       Q And is that even if it's a draft that was
 9   safety -- to the inmate safety or to the safety of the               9   actually prepared by Ms. Harrell?
10   institution. I don't know what was in those incident                10       A Yes. I don't see any reason for that to exit
11   reports, but they should never be sent across unsecure              11   the facility.
12   lines or to our personal emails.                                    12       Q To your knowledge, would a draft of an
13      Q And so you mentioned inmate names and DC                       13   incident report be considered a public record?
14   numbers. Aren't inmate names something that's public                14       A That I don't know.
15   record, you can look it up on the DOC website?                      15       Q Do you know whether Ms. Harrell had access to
16      A    Correct.                                                    16   her Centurion email account on her cell phone or her
17      Q      And same with their DOC number, that's public             17   private home computer?
18   record, is that right?                                              18       A I do not know.
19      A Yes.                                                           19       Q And is that something that Centurion has the
20      Q      So do you have any knowledge of Ms. Harrell               20   capability of allowing employees to do?
21   sending anything to her personnel email account that                21       A So there is a mechanism on a cell phone to
22   included any information related to inmate's health care            22   access email. Typically that is the company cell phone,
23   status?                                                             23   company-paid cell phone. I'm not sure if you can get
24      A    Right. I believe it mentioned incident                      24   them on your private -- get it on private cell phone or
25   reports. And I didn't see the copies of those incident              25   not. Maybe, but there's a policy surrounding that that
                                                               Page 36                                                         Page 37
 1   then your phone has to meet certain standards in a --                1      A No, I'm not aware of that.
 2   you know, locked and security and access code and all                2      Q Do you know whether she ever had any bonuses
 3   that stuff.                                                          3   withheld?
 4       Q And do you have -- have you seen anything or                   4      A Not aware of any bonuses. So, no.
 5   do you have any information that would suggest that any              5      Q Do you know whether Ms. Harrell ever had her
 6   of the emails that Ms. Harrell sent from her work                    6   salary or benefits reduced at any time prior to her
 7   account to her private account were disseminated to                  7   termination?
 8   anyone else, other than to herself?                                  8      A So they would have been -- salaries or
 9      A No.                                                             9   benefits would have come and gone as she changed
10       Q And do you have any knowledge as to whether                   10   statuses from PRN to full-time.
11   anybody else, besides Ms. Harrell, had access to her                11      Q And those status change would have been
12   private email?                                                      12   because she wanted to make those changes, is that
13       A I am not aware.                                               13   correct?
14       Q To your knowledge, prior to Ms. Harrell's                     14      A Typically, yes.
15   termination, had she ever been demoted?                             15      Q All right. So, let's go now to Exhibit 8. Do
16       A Not that I'm aware.                                           16   you recognize this document, ma'am?
17       Q Do you know if she had ever been suspended?                   17      A Based on my review, yes.
18       A Not based on my review.                                       18      Q And is this the termination counseling form
19       Q Do you know whether she had ever been                         19   that would have been sent to you prior to your approval
20   transferred to another facility or another position?                20   of Ms. Harrell's termination?
21       A She worked PRN so she could have worked at a                  21      A Yes.
22   variety of institutions.                                            22      Q Okay. So at the top there's a list of
23       Q Okay. So as far as like a form of discipline,                 23   policies that Ms. Harrell has alleged to have violated.
24   are you aware if she had ever been transferred for -- as            24   The first one is procedure 602.037, tools and sensitive
25   a form of discipline?                                               25   item control, and that's subparagraph 13, drugs,

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 11 of 28
Deposition of Victoria Love                             18-CA-77                                                           11 (38 - 41)
                                                               Page 38                                                         Page 39
 1   hypodermic needles and medical, dental tools. Are you                1      Q Okay. So we did briefly talk about this
 2   familiar with that procedure?                                        2   earlier, but -- so correct me if I'm wrong, but it's my
 3      A I'm familiar with it.                                           3   understanding that an off-going nurse has to sit down
 4      Q Okay. And then so down under the details of                     4   with the oncoming nurse at the end of their shift -- at
 5   the incident, it says Ms. Harrell was assigned a pill                5   the end of the off-going nurse's shift, sit down
 6   room on April 14th, 2018. She neglected to account for               6   together, count all the narcotics and then both sign
 7   the narcotic key and count the narcotics during her                  7   together. Is that accurate?
 8   shift. It says, see DC4-781E. Do you know what a                     8      A Yes.
 9   DC4-781E form is?                                                    9      Q And then after that's done, then the keys --
10      A I believe it's the narcotic accounting.                        10   the narcotic keys can be exchanged and then you know
11      Q And do you know whether that particular log                    11   that you've got a correct count and that there hasn't
12   was included in the documents that were sent to you                 12   been any pills that have shown up missing. Is that
13   prior to your approval of Ms. Harrell's termination?                13   accurate?
14      A I do not know.                                                 14      A Correct.
15      Q So if you would go to Exhibit 13. I'll                         15      Q Okay. So it's something that the two nurses
16   represent that I believe this is the form that is                   16   have to do together, is that right?
17   referenced in Exhibit 8, the termination counseling                 17      A Yes, sir.
18   form.                                                               18      Q Okay. So, based on this form, do you know who
19      A Right.                                                         19   would have been the nurse that was the off-going nurse
20      Q And is that the narcotic accounting log form                   20   when Ms. Harrell was working on April 14th, 2018?
21   that you believe, could DC --                                       21         MS. PAGE: Form.
22      A Yes.                                                           22         THE WITNESS: Is it Exhibit 13?
23      Q Okay. So, have you ever filled one of these                    23         MR. FINNERTY: Yes, ma'am.
24   out?                                                                24         THE WITNESS: So I'm not super skilled at
25      A No, I'm not a nurse.                                           25      reading these. I'm just aware of it, and although
                                                               Page 40                                                         Page 41
 1      they should print their names, I'm not seeing that                1           MS. PAGE: Brian, are you marking these?
 2      they've all printed their names.                                  2           MR. FINNERTY: I believe I've marked those
 3   BY MR. FINNERTY:                                                     3       through --
 4      Q So based on just looking at this form, is                       4           MS. PAGE: Seven.
 5   there any way of knowing exactly who was the nurse that              5           MR. FINNERTY: Through seven, yes. So just
 6   was -- that worked the shift right before Ms. Harrell?               6       while we're on it, I'd like to mark Exhibit 8, the
 7      A I can't tell.                                                   7       termination counseling form that we were just
 8      Q Okay. And do you know -- so I'll represent to                   8       talking about, No. 8. And then so I guess now
 9   you that Ms. Harrell, I think it's in the termination                9       we're on 12, the shift assignments. I'd like to
10   form, as well, she was assigned to the pill room on                 10       mark that and attach it to the depo, but I
11   4-14-2018. Do you know whether the duties of a pill                 11       appreciate you keeping me straight. I've never
12   room shift required that the person working that shift              12       done a Zoom depo and I appreciate you all's
13   has to account for narcotics?                                       13       understanding of the difficulty I'm having.
14      A I'm not -- somebody has been assigned to that                  14           (Whereupon, Exhibit Nos. 8 through 13 were
15   duty, and it would typically be the pill room nurse                 15   marked for identification.)
16   because they're the ones overseeing the pharmacy                    16   BY MR. FINNERTY:
17   operations that day.                                                17       Q All right. So Exhibit 12, have you ever seen
18      Q And the specific job duties for shifts, is                     18   a -- I call it a shift assignment sheet. Have you ever
19   that something that can change between facility and                 19   seen this form?
20   facility, or is there one set list of strict duties that            20       A I can't say that I have.
21   every Centurion employee has to follow?                             21       Q Okay. So is this a form that would have been
22      A Every facility has specific operational                        22   created that's specific to Northwest Florida Reception
23   demands that might vary, but there are some things that             23   Center, if you know?
24   are the same across all facilities.                                 24           MS. PAGE: Form; calls for speculation.
25      Q Okay. So if you take a look at Exhibit 12.                     25           THE WITNESS: It appears, based on the title
114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                          Page 12 of 28
Deposition of Victoria Love                             18-CA-77                                                                       12 (42 - 45)
                                                               Page 42                                                                     Page 43
 1       of it.                                                           1   count narcotics. Do you see that?
 2   BY MR. FINNERTY:                                                     2       A Yes.
 3       Q All right. About midway down the page, and                     3       Q And then finally going down to night shift,
 4   there's some highlighting, I apologize, on this form,                4   and RN, the first job description under night shift, the
 5   but you'll see a description for pill room. Do you see               5   third line of that item description again says count
 6   that?                                                                6   narcotics and sharps count in ER with off-going nurse.
 7       A I did a second ago. Okay.                                      7   Do you see that, as well, right, ma'am?
 8       Q And do you see anywhere in the description for                 8       A Yep.
 9   pill room any reference to narcotics?                                9       Q So can we agree that the pill room does not
10       A No.                                                           10   simply say that counting narcotics or accounting for the
11       Q So if you go up a little bit to infirmary                     11   narcotic key, it's not specifically listed as a duty of
12   nurse, do you see that, ma'am?                                      12   the pill room? Can we agree on that?
13       A Yeah.                                                         13       A Right.
14       Q The first thing under infirmary nurse is count                14       Q Okay. And, again, I understand this is a form
15   narcotics, is that right?                                           15   you haven't seen and that it appears to be specific to
16       A Right.                                                        16   Northwest Florida Reception Center. So, you know, I
17       Q And then right below pill room is pharm tech.                 17   understand this is something you're not intimately
18   It says weekly count of all meds in unit, correct?                  18   familiar with. So I'd like to attach that as Exhibit
19       A Okay.                                                         19   12, if I haven't already.
20       Q And I would assume that all meds would include                20          So the termination counseling form, Exhibit 8,
21   narcotic medications, is that fair?                                 21   that we were just talking about, so essentially the
22       A I honestly don't know.                                        22   reasons listed on this termination are the allegation
23       Q Okay. So then going down a little bit more,                   23   regarding Ms. Harrell's failure to fill out the narcotic
24   evening shift. Again, there's infirmary nurse. And on               24   accounting log and the key exchange log and then there
25   the third line of that job description, again it says,              25   is the allegation regarding public records requests
                                                               Page 44                                                                     Page 45
 1   procedure, and then user security information systems                1   impressed with it, because it's something that I know
 2   procedure. Are those policies that you have any                      2   facilities do as a guide for each nurse. Like this is
 3   knowledge of without having to review them?                          3   your specific area. But at any given time if somebody
 4      A I would have to review it.                                      4   calls in or isn't there, there is a statement on that
 5      Q Okay. And then finally there's an allegation                    5   one, actually, that says, and other duties as assigned.
 6   regarding Ms. Harrell's late arrivals. And are you                   6   Nurses know -- it has to be exchanged on the narcotics
 7   familiar with the time and attendance policy?                        7   and sensitive items and tools for every shift.
 8      A Yes.                                                            8      Q    Right. And my question was slightly
 9      Q Prior to this termination document being                        9   different, because I think you testified earlier that to
10   presented to Ms. Harrell, do you know whether Ms.                   10   do the narcotic count the off-going nurse has to sit
11   Harrell was ever given an opportunity to explain what               11   down with the on-coming nurse, count them together and
12   happened on April 14th when she was working at the pill             12   then sign. So if the -- whoever was the off-going
13   room -- in the pill room?                                           13   nurse, whoever worked immediately prior to Ms. Harrell's
14      A You mean why she didn't sign off on a narcotic                 14   shift, if she left before Ms. Harrell got there, how
15   accounting log?                                                     15   could Ms. Harrell have done the narcotic accounting log
16      Q Right.                                                         16   the way it was supposed to be done?
17      A I'm not -- I'm not aware.                                      17      A    I think it's -- the other component of that is
18      Q Okay. So would you agree that the day that                     18   the exchange of keys. So the two go hand-in-hand. So
19   Ms. Harrell was assigned to the pill room, if the nurse             19   I'm not sure how the keys got from the off-going to the
20   that was on the shift immediately prior to her left                 20   on-coming.
21   before Ms. Harrell showed up to work, there would be no             21      Q    Do you know whether Ms. Harrell ever had
22   way to properly fill out the narcotic accounting log,               22   possession of the keys on April 14?
23   would you agree with that?                                          23      A I do not know.
24      A No. I just -- the review of the shift                          24      Q    Would you agree that if Ms. Harrell never was
25   assignments, I know that -- actually, I'm pretty                    25   given the keys, then she wouldn't have -- there would

114 W. 5th Avenue, Tallahassee, FL 32303                                                                            premier-reporting.com
Premier Reporting                                             (850) 894-0828                                    Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 13 of 28
Deposition of Victoria Love                             18-CA-77                                                                   13 (46 - 49)
                                                               Page 46                                                                 Page 47
 1   have been no reason for her to fill out the narcotic key             1   custody or chain of authority, would you agree with
 2   exchange log?                                                        2   that?
 3      A I probably have to say yes.                                     3      A Yes.
 4      Q And the same with doing the narcotic                            4      Q    And I may have already asked this, but you
 5   accounting log, that that should be done immediately                 5   don't know whether Ms. Harrell was given an opportunity
 6   prior to an exchange of keys, then if she wasn't given               6   to explain what may have happened on April 14th, 2018
 7   the keys, would she also be able to do the narcotic                  7   relating to the narcotic log?
 8   accounting log?                                                      8      A    I don't know.
 9      A Yes.                                                            9      Q    Okay. Do you know whether Ms. Harrell ever
10      Q And prior to the request for your approval to                  10   received any training specifically relating to the
11   terminate Ms. Harrell, do you know whether anyone                   11   narcotics or the narcotic key procedures?
12   attempted to find out who the nurse was on the shift                12      A    I have not seen that in the documentation
13   immediately prior to Ms. Harrell in the pill room on                13   specifically.
14   April 14th, 2018?                                                   14      Q    Do you know whether there are cameras in the
15      A I do not know.                                                 15   pill room --
16      Q So would you agree that everyone who has                       16      A    I do not know.
17   possession of the narcotic keys should sign the narcotic            17      Q    -- at Northwest Florida Reception Center? And
18   key exchange form? If you've got possession of the                  18   so looking at -- in Exhibit 13, of course, the bottom of
19   keys, you should document that?                                     19   this page there's a space that says nurse supervisor
20         MS. PAGE: Form.                                               20   daily review: Signature. Do you know who that nurse
21          THE WITNESS: I believe that -- I'd have to                   21   supervisor would have been for April 14th, 2018?
22      review the policy, but they should -- that should                22      A    I do not.
23      follow the policy.                                               23      Q    And is it your understanding that a nurse
24   BY MR. FINNERTY:                                                    24   supervisor is required to do a daily review of, I guess,
25      Q And it's good to have an accurate chain of                     25   essentially this accounting log and then sign off on it?
                                                               Page 48                                                                 Page 49
 1      A I am not certain. I'd have to review the                        1   anywhere where there's just one nurse's signature out
 2   policy.                                                              2   beside a particular shift time, you don't see that,
 3      Q Okay. And there's no signature under the                        3   right?
 4   nurse supervisor daily review on Exhibit 13, is that                 4      A On this form, no.
 5   right?                                                               5      Q Okay. And there should never been just one
 6      A Pardon me?                                                      6   signature out beside a shift count, would you agree?
 7      Q There isn't a signature in that section, the                    7      A Correct.
 8   nurse supervisor, daily review section. There's no                   8      Q Okay.
 9   signature on Exhibit 13.                                             9          MR. FINNERTY: I'd like to attach Exhibit 12,
10      A Nope.                                                          10      if I haven't already said that.
11      Q So still looking at Exhibit 13, there's two                    11   BY MR. FINNERTY:
12   entries. There's a 7:00 a.m. shift count and then a                 12      Q So we went through Exhibit 8, the termination
13   19:45 shift count, and then out at the end after there's            13   counseling form that listed the late arrivals, the
14   a documentation as to the specific number of each type              14   public record issue, and then the narcotic accounting
15   of narcotic medication, there's what appears to be two              15   issue. And then we'll go to Exhibit 9, the final
16   signatures out to the side, is that accurate?                       16   warning. Have you seen this exhibit, ma'am?
17      A Yes.                                                           17      A Nine?
18      Q And so -- but that would be the two -- that                    18      Q Yes, ma'am.
19   would be the off-going and the incoming nurses that                 19      A Hold on. Let me find it. Yes.
20   would have signed those -- for those two shifts?                    20      Q And would this have been included with the
21      A I can assume.                                                  21   documents that were sent to you prior to your approval
22      Q Okay. Do you know what time Ms. Harrell's                      22   of Ms. Harrell's termination?
23   shift would have been?                                              23      A It should have been.
24      A I do not.                                                      24      Q Okay.
25      Q Okay. And there isn't -- you didn't see                        25          MR. FINNERTY: And this counseling form, I'd

114 W. 5th Avenue, Tallahassee, FL 32303                                                                          premier-reporting.com
Premier Reporting                                             (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 14 of 28
Deposition of Victoria Love                             18-CA-77                                                           14 (50 - 53)
                                                               Page 50                                                          Page 51
 1      like to attach it as Exhibit 9.                                   1      A No, that would have been Kathleen -- Kathi
 2   BY MR. FINNERTY:                                                     2   Douin.
 3      Q So it's the final warning dated April 9th,                      3      Q Okay. And so the HR, would that have been Ms.
 4   2018, and then under the details of incident, it says                4   Brus or --
 5   that there was an alleged issue on March 28th, 2018. Do              5      A Yes.
 6   you know why there are 12 days between the date that                 6      Q Okay. And is that -- were you giving me that
 7   this alleged issue happened and the date that Ms.                    7   information as a potential explanation as to the 12-day
 8   Harrell was presented the final warning?                             8   gap?
 9          MS. PAGE: Form; calls for speculation.                        9      A Yes.
10          THE WITNESS: Similar to our termination                      10      Q Okay. And have you had a chance to read over
11      process, all final written warnings need to be                   11   this -- the details of the incident in this final
12      reviewed by our human resource business partner and              12   warning, Exhibit 9?
13      the regional director before being submitted.                    13      A Yes.
14   BY MR. FINNERTY:                                                    14      Q Okay. In your experience, or to your
15      Q So that's before final warning, as well as for                 15   knowledge, is it a violation of policy for an inmate
16   a termination?                                                      16   orderly to empty an employee's trash can?
17      A Yes.                                                           17      A No, but there's guidelines that the orderlies
18      Q Okay. So that's a policy that requires a                       18   need to follow. I mean, they should be escorted
19   final warning to be reviewed by HR and who?                         19   typically by security. If they're doing that -- I know
20      A I'm not certain it's an official policy. It's                  20   when I worked in an institution I put my trash can in
21   one that we have for Florida.                                       21   the hallway so that they could pick it up and take it.
22      Q Okay. So you said it had to be reviewed by HR                  22      Q Was that just specific to the facility you
23   and then who was the other one?                                     23   were in, putting the trash can in the hallway, or do you
24      A The regional director.                                         24   know?
25      Q And that would have been you in this case?                     25      A I don't know.
                                                               Page 52                                                          Page 53
 1      Q Okay. And are all inmate orderlies required                     1      they have to be watched all the time.
 2   to have security personnel supervising them at all                   2   BY MR. FINNERTY:
 3   times?                                                               3      Q Well, were there some -- the orderly that you
 4      A I'm not sure.                                                   4   are thinking of, they have to meet certain requirements
 5      Q Do you know whether there are inmate orderlies                  5   in order to be an orderly, is that right?
 6   that are allowed to do particular tasks without having               6         MS. PAGE: Form.
 7   supervision?                                                         7         THE WITNESS: I'm not a classification
 8      A I would just have to speculate. I don't know.                   8      officer.
 9   I mean, some are, you know, assigned to an area so that,             9   BY MR. FINNERTY:
10   you know, they're monitored by security, but not                    10      Q Fair enough.
11   maybe -- security is not on their hip the whole time.               11      A They're the ones that determine that.
12      Q In order to be -- I mean, being an orderly, an                 12      Q So do you know at the time, as of March 28th,
13   inmate orderly, that's a privilege, would you agree, to             13   2018, do you know whether there was a requirement at
14   be able to have an assignment like that?                            14   North Florida Reception Center, that if you want your
15          MS. PAGE: Form.                                              15   tash taken out you have to put it out in the hallway?
16          THE WITNESS: Yep.                                            16   Do you know whether -- one way or the other?
17   BY MR. FINNERTY:                                                    17         MS. PAGE: Form.
18      Q And there are particular behavioral measures                   18         THE WITNESS: I did see -- all I know is that
19   they have to meet. I mean, not just any inmate can be               19      from reviewing documentation, there had been a
20   an orderly, right?                                                  20      staff meeting prior to -- I believe prior to that
21          MS. PAGE: Form.                                              21      date, detailing the expectations surrounding the
22          THE WITNESS: I'm not a classification                        22      use of orderlies and taking out trash.
23      officer, but I have been a health services                       23   BY MR. FINNERTY:
24      administrator and my orderly turned out to do some               24      Q So I'm going to draw your attention to Exhibit
25      of the most heinous things as an orderly, because                25   17. Do you see that, ma'am?

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                          Page 15 of 28
Deposition of Victoria Love                             18-CA-77                                                                     15 (54 - 57)
                                                               Page 54                                                                   Page 55
 1      A Yep.                                                            1   security staff member.
 2      Q All right. So this is an email from Tara                        2          So, based on this email, would you agree this
 3   Johnson. Do you know Tara Johnson?                                   3   was a policy going forward that had not been in place
 4      A Yes.                                                            4   prior to April 3rd, 2018?
 5      Q Okay. And she was the HSA health services                       5          MS. PAGE: Form.
 6   administrator at Northwest Florida Reception Center?                 6          THE WITNESS: It could have just been a
 7      A Right.                                                          7      reiteration of something that was previously
 8      Q And. Ms. Harrell would have reported or been                    8      discussed. I don't know.
 9   under the supervision of Ms. Johnson?                                9   BY MR. FINNERTY:
10      A As administratively.                                           10      Q Okay. So you don't have any way of knowing
11      Q And so this email is dated April 3rd, 2018,                    11   whether or not that was a policy prior to April 3rd?
12   which is obviously after March 28th, 2018, when Ms.                 12      A Right.
13   Harrell allegedly allowed an inmate to empty her trash.             13          MR. FINNERTY: Okay. I'd like attach Exhibit
14   So in this email, Exhibit 17, it says, good afternoon.              14      17 and then Exhibit 9, if I haven't already done
15   There's an introductory paragraph. And then the second              15      so.
16   sentence of that introductory paragraph says -- well,               16          (Whereupon, Exhibit No. 17 was marked for
17   the first thing it says, there are a few items that will            17   identification.)
18   be discussed at the next staff meeting, and then, but I             18   BY MR. FINNERTY:
19   want to bring some things to everyone's attention                   19      Q So going back to this final warning, do you
20   immediately. And then it says, going forward, be                    20   see any reference in this final warning Exhibit 9, to an
21   advised of the following. And then it lists 11 things.              21   issue with Ms. Harrell being tardy to work?
22   And under paragraph five it says, if your trash needs to            22      A I'm sorry. That question again.
23   be taken out, set your trash can in the hallway,                    23      Q In the final warning, Exhibit 9, dated
24   orderlies are not permitted to enter any office at any              24   April 9th, 2018, do you see any reference to an issue
25   time to pick up a trash can unless accompanied by a                 25   that Ms. Harrell was being -- showing up tardy to work?
                                                               Page 56                                                                   Page 57
 1      A No.                                                             1      A    I do not know.
 2      Q Okay. And then any reference to the alleged                     2      Q    And do you know -- so you said that final
 3   emails that Ms. Harrell would have sent to herself?                  3   warnings were required to be approved by HR and the
 4      A No.                                                             4   regional director. Do you know whether that happened as
 5      Q Any reference to that?                                          5   relates to Exhibit 9?
 6      A No.                                                             6      A    I don't know specifically, no.
 7      Q And if those incidents had occurred prior to                    7      Q    And so under the details of incident in this,
 8   April 9th, 2018, is that something you would expect to               8   in Exhibit 9, it references review of camera footage.
 9   have been included in this final warning?                            9   Were you aware that the camera footage that's referenced
10      A Likely.                                                        10   in this form was reviewed as a result of a complaint
11      Q And, I mean, if there's an issue with an                       11   that Ms. Harrell had submitted? Were you aware of that?
12   employee following particular policies, would you agree             12      A    I guess I didn't put all that together.
13   that that's something that should be addressed as often             13      Q    Well, it doesn't reference that in the -- in
14   as possible?                                                        14   this counseling form. So is that something that you
15      A I mean, it's possible, yes.                                    15   were ever told, that the camera footage was reviewed
16      Q And so do you know why there was no -- if                      16   because Ms. Harrell had complained about other
17   there was an issue with Ms. Harrell being tardy to work             17   employees?
18   prior to April 9th, 2018, do you know why that would not            18          MS. PAGE: Form.
19   have been included in this warning?                                 19          THE WITNESS: I don't remember that.
20         MS. PAGE: Form; calls for speculation.                        20   BY MR. FINNERTY:
21         THE WITNESS: I don't know.                                    21      Q    Okay. Is that something you would have liked
22   BY MR. FINNERTY:                                                    22   to have been told about?
23      Q Okay. And a horrible question, but the same                    23      A    I may have been told about it. I just don't
24   question as to the email issue. Any reason why that                 24   remember.
25   would not have been included in this counseling form?               25      Q    Is that something you would expect to be told

114 W. 5th Avenue, Tallahassee, FL 32303                                                                            premier-reporting.com
Premier Reporting                                             (850) 894-0828                                    Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 16 of 28
Deposition of Victoria Love                             18-CA-77                                                            16 (58 - 61)
                                                               Page 58                                                          Page 59
 1   about?                                                               1       A Yes.
 2      A If Ms. Harrell was making complaints about                      2       Q You have?
 3   other employees?                                                     3       A Yes.
 4      Q And then which was the basis for the cameras                    4       Q Is that typical?
 5   being reviewed. Is that something you would want to                  5          MS. PAGE: Form.
 6   know about?                                                          6          THE WITNESS: It's -- I don't know if it's
 7      A I don't know.                                                   7       typical, but, yes, I've seen quite a few of them.
 8      Q Sorry. I'm kind of skipping around a little                     8   BY MR. FINNERTY:
 9   bit. As it relates to the narcotic issue on April 14th,              9       Q Okay. So Ms. Harrell, would she have had
10   do you know who discovered that Ms. Harrell hadn't                  10   to -- when she got to work, would she have had to go
11   signed those forms?                                                 11   through the security screening at the prison to get into
12      A I do not.                                                      12   work?
13      Q Do you know how it was discovered?                             13       A Yes.
14      A I do not.                                                      14       Q And from your experience working at a DOC
15      Q So now I'm going to look at Exhibit 10. It's                   15   facility, is that something that, you know, can take 30
16   a verbal counseling for December 13th, 2017. Is this a              16   minutes one day or one minute one day? Is that
17   form that you would have been provided prior to your                17   something that can vary?
18   approving Ms. Harrell's termination?                                18       A It can vary, but as an employee knowing that I
19      A Yes.                                                           19   have duties at a work station, I arrive early enough to
20      Q And this is for late arrivals, is that right?                  20   make sure that I can accommodate for that.
21      A Yes.                                                           21       Q What's the latest you've ever had to wait to
22      Q And then it lists three days that Ms. Harrell                  22   get in to get through security?
23   was apparently tardy to work. Have you ever seen that,              23       A One time it was about four hours because it
24   a verbal counseling for an employee for late arrival                24   was a drug interdiction.
25   after arriving late to work, late only three times?                 25       Q Would you agree there are certain things that
                                                               Page 60                                                          Page 61
 1   are out of the employee's control that can cause them to             1   affected your payroll or your clock-in time; you would
 2   show up a little late to work?                                       2   agree, just from review of this email, that there
 3      A    On occasion.                                                 3   apparently was some confusion as to that policy?
 4      Q    Sure. And are you familiar with a policy that                4          MS. PAGE: Form.
 5   allowed for a seven-minute window, if you show up within             5          THE WITNESS: I don't know that it's confusion
 6   seven minutes of your start time, that you wouldn't be               6      as much as let's clarify.
 7   considered tardy? Is that a policy you're familiar                   7   BY MR. FINNERTY:
 8   with?                                                                8      Q Okay. Fair enough. Do you know whether this
 9      A    That's not a time and attendance policy. That                9   email from Ms. Douin, dated January 22nd, 2018, it
10   seven-minute window is typically a payroll policy.                  10   wasn't sent to Ms. Harrell but it says basically for
11      Q    And is that -- is your response based on your               11   supervisors to make sure their staff see that. Do you
12   review of Exhibit 18?                                               12   know whether this was ever given to Ms. Harrell?
13      A    No. My response is that I establish, and with               13      A I do not know.
14   payroll, what that window is as an impact of payment.               14          MR. FINNERTY: Okay. I'd like to attach
15      Q    So that seven-minute window policy is                       15      Exhibit 18. I'd also like to attach Exhibit 10,
16   something you were involved in, in creating?                        16      which is the verbal counseling.
17      A    Potentially, yes.                                           17          (Whereupon, Exhibit No. 18 was marked for
18      Q    Okay. And so since I've moved to Exhibit 18,                18   identification.)
19   is that -- were you copied on that email? It doesn't                19   BY MR. FINNERTY:
20   look like it.                                                       20      Q So, as relates to counseling for time and
21      A    I was not copied on it, but I have it.                      21   attendance, is it typical that if that's the only issue,
22      Q    Okay. And so would you agree, based on this                 22   that you go through the chain of, you know, verbal,
23   email, that there at least was some confusion as to                 23   written warning, final warning, that you go through all
24   that, you know, whether the seven-minute applied to                 24   those steps prior to terminating an employee?
25   whether or not you were tardy, as opposed to whether it             25      A That is the ideal situation. Sometimes it

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 17 of 28
Deposition of Victoria Love                             18-CA-77                                                           17 (62 - 65)
                                                               Page 62                                                         Page 63
 1   doesn't happen exactly like that.                                    1      Q And I've seen -- in some of the documents,
 2       Q Okay. And is there a way for an employee to                    2   I've seen a reference to, I believe, it's TKE. Do you
 3   have a party on a particular date excused, if they have,             3   know who that is? Or maybe timekeeper exemption or
 4   like, a valid reason and their supervisor accepts that               4   something. Do you know?
 5   explanation?                                                         5      A No, it's a form, timekeeping exception form.
 6           MS. PAGE: Form.                                              6      Q Okay. So is that something that would allow
 7           THE WITNESS: Well, you had mentioned, you                    7   an exception to be made if there's a valid reason for a
 8       know, if there's a hold-up that is impacting                     8   tardy?
 9       everybody at the gate, that could be an excuse for               9      A Yes.
10       arriving late, but that, you know, that would be an             10      Q And I think I heard you just briefly reference
11       across-the-board. Everybody has been impacted by                11   Kronos. What's Kronos?
12       that. And sometimes supervisors, you know, do work              12      A Our timekeeping system.
13       with their employees.                                           13      Q And is that -- so, for instance, when Ms.
14   BY MR. FINNERTY:                                                    14   Harrell would show up to work, would she, like, go to a
15       Q Sure.                                                         15   computer? How would she log in or clock in?
16       A If it's an occasional event, but I'm not --                   16      A There is a time clock.
17       Q Are supervisors given some leeway as relates                  17      Q Is it on a computer, do you know?
18   to how they may enforce the time and attendance policy?             18      A It's on the wall, a thing on the wall.
19       A There is direction within our time and                        19      Q And that would be on the -- after you had
20   attendance policy.                                                  20   already gone through the security check. It wouldn't be
21       Q And what are you talking about, ma'am?                        21   outside of the security checkpoint, correct? It would
22       A I think there's guidance. As a corporation we                 22   be --
23   recommend certain standards. I would have to say, yes,              23      A They're not outside, no. But every facility,
24   though, that they are -- supervisors are provided some              24   they're located some place different.
25   latitude regarding implementing that, you know.                     25      Q Okay. Are there any facilities where they
                                                               Page 64                                                         Page 65
 1   would be located prior to getting to the checkpoint?                 1   the custody of -- under supervision of the Department
 2      A I'm not aware of anybody -- any.                                2   and their immediate family or visitor. No personal or
 3      Q Have you ever been to Northwest Florida                         3   business relationships are permitted. Marriage between
 4   Reception Center?                                                    4   employees and inmates is not permitted.
 5      A Yes, sir.                                                       5          Can you tell me how the allegation that Ms.
 6      Q Okay. And, again, I apologize for jumping                       6   Harrell allowed an inmate to come into her office and
 7   around. I have Exhibit 17. If I haven't asked to                     7   empty her trash, how that constituted a violation of
 8   attach that, I'd like to do that. That was the email                 8   Paragraph 26 of this policy, 33-208.002?
 9   from Tara Johnson dated April 3rd, 2018 to all staff.                9      A Not based on the documentation I've read.
10   Stay with the verbal counseling, Exhibit 10, I think I              10      Q Okay. So when you were reviewing these
11   said that one, and the final warning, Exhibit 9.                    11   documents, did that cause you any heartburn to see that
12         So, as it relates to the final warning,                       12   she was being issued a final warning for violating a
13   Exhibit 9, it says that Ms. Harrell, by allowing the                13   policy which, based on your testimony today, she did not
14   inmate to enter her office and empty her trash, she                 14   violate?
15   violated Chapter 33-208.002, Paragraph 16. And if you'd             15          MS. PAGE: Form.
16   take a look at that policy, it is --                                16          THE WITNESS: At the time, based on the
17         MS. PAGE: Sixteen.                                            17      information I had received, there were concerns --
18         MR. FINNERTY: Sixteen. Thank you.                             18      there could be concerns about inappropriate
19   BY MR. FINNERTY:                                                    19      relationship.
20      Q Let me know when you've gotten to that, Ms.                    20   BY MR. FINNERTY:
21   Love.                                                               21      Q So you're talking about --
22      A Okay.                                                          22      A Maybe not inappropriate relationship, but a --
23      Q And please look at Paragraph 26, which is the                  23   that, you know, some boundaries had been lapsed.
24   third page of Exhibit 16. Says, employees shall                     24      Q But you would agree that based on the final
25   maintain a professional relationship with all persons in            25   warning, Ms. Harrell didn't violate Paragraph 26 of

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 18 of 28
Deposition of Victoria Love                             18-CA-77                                                            18 (66 - 69)
                                                               Page 66                                                          Page 67
 1   33-208.002; we'd agree on that?                                      1     Q     All right. I'd like to attach Exhibit 16.
 2             MS. PAGE: Form.                                            2          (Whereupon, Exhibit No. 16 was marked for
 3             THE WITNESS: Other than there's a period of                3   identification.)
 4         time where we don't know what is happening, you                4   BY MR. FINNERTY:
 5         know, they're --                                               5      Q Have you ever approved a termination of an
 6   BY MR. FINNERTY:                                                     6   employee for late arrivals only, for that being the only
 7         Q    So are you saying that there was a period of              7   issue that the employee had?
 8   time where Ms. Harrell may have not been within view of              8      A For violation of time and attendance, yes, of
 9   the camera that was being reviewed?                                  9   which late arrivals is.
10         A    Correct.                                                 10      Q Okay. But as it specifically relates just to
11         Q Okay. Do you know whether there was another                 11   late arrivals, have you ever approved a termination for
12   camera that would have shown Ms. Harrell at all times?              12   an employee just for arriving to work late?
13         A I do not know.                                              13      A I would have to review all of the ones -- I
14         Q Okay. And so -- but can you agree that there                14   mean, I would approve it if it -- late arrivals impacts
15   was no -- nobody saw Ms. Harrell on camera engaged in a             15   our daily operations, just as an absence does sometimes.
16   inappropriate relationship with an inmate? We can agree             16      Q So, just off the top of your head, you
17   on that, right?                                                     17   wouldn't know, you'd have to go back and review it?
18         A Based on the review of the documentation, yes.              18      A Correct.
19             MS. PAGE: Form.                                           19      Q Okay. And if you did that review and you were
20   BY MR. FINNERTY:                                                    20   able to find an incident where there was an employee
21         Q Did you ever review the actual camera footage?              21   terminated just for late arrivals, is that something you
22         A No.                                                         22   could provide to your counsel?
23         Q Okay. Were you given -- did you ask to review               23      A Our HR department could find it and provide.
24   it?                                                                 24      Q Okay. Fair enough. Thank you. Exhibit 11,
25         A No.                                                         25   take a look at that. And have you seen this document,
                                                               Page 68                                                          Page 69
 1   ma'am?                                                               1      Q And No. 15, forwarded email to Sarah Brus, do
 2      A Yes.                                                            2   you know what that is?
 3      Q And what is this?                                               3      A No.
 4      A This is -- according to the title of the                        4      Q And No. 18, concerns about the locker, do you
 5   emails, from the work account to personal account.                   5   know what that is?
 6      Q Okay. And do you know when this would have                      6      A No.
 7   been given to Ms. Harrell, or do you know whether it was             7      Q And No. 19, copy of the incident report, do
 8   given to Ms. Harrell?                                                8   you know what that is?
 9      A I do not know.                                                  9      A Only based on the title.
10      Q Do you know who created this document?                         10      Q Okay. So were you provided this document
11      A I don't know.                                                  11   prior to your approval of Ms. Harrell's termination?
12      Q Is it your understanding that these are emails                 12      A I believe so.
13   Ms. Harrell sent from her work email account to her                 13      Q And just based on your answers to my questions
14   personal email account?                                             14   regarding these 19 items listed here, sounds like you
15      A Yes.                                                           15   weren't actually provided copies of the emails that are
16      Q Okay. So under No. 2, do you know what the                     16   referenced in this document, is that correct?
17   West/Cook narc key incident, do you know what that's                17      A Yeah. I don't -- I could not find evidence of
18   referring to?                                                       18   that.
19      A I don't.                                                       19      Q Do you know why you wouldn't have been
20      Q So, under No. 10, the three incident reports,                  20   provided those emails?
21   have you seen those incident reports?                               21      A I'm the final approver, and by the time
22      A No.                                                            22   termination gets to me, you know, I expect that the
23      Q And No. 12, do you know what the pill window                   23   regional director and the human resource business
24   incident is?                                                        24   partner take -- go down to that level. If I have
25      A I do not.                                                      25   concerns about the high-level information that's being

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                              (850) 894-0828                               Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                          Page 19 of 28
Deposition of Victoria Love                             18-CA-77                                                                  19 (70 - 73)
                                                                Page 70                                                                   Page 71
 1   provided to me, then I push back and ask for more for --              1   do you know why this wouldn't have been referenced in
 2   or, as you asked, I don't approve the termination.                    2   the final warning? I mean, you said this was something
 3   Based on this list, I had pretty grave concerns about                 3   that you were concerned about. Why wasn't this
 4   the types of information leaving the secure -- the                    4   referenced in Ms. Harrell's final warning dated
 5   security of the DOC network when, you know, not knowing               5   April 9th, which is Exhibit 9?
 6   exactly -- not sure why incident reports have to be sent              6       A I don't know.
 7   to a private, not sure why all of these types of things               7       Q Okay. I'd like to attach the list of email,
 8   have to be sent external to a private email.                          8   it's Exhibit 11, if I haven't already, and -- I think I
 9      Q    So you had --                                                 9   asked to attach.
10      A    I'm not sure. It's inappropriate.                            10          MR. FINNERTY: Ms. Page, are you the opposing
11      Q So you had some concerns about sending these                    11       counsel?
12   emails, but you never asked to actually see those emails             12          MS. PAGE: Yes.
13   that were allegedly sent by Ms. Harrell, right?                      13          MR. FINNERTY: Do you have any objection to
14      A That's right.                                                   14       any of these being attached? I just feel like
15      Q So, I mean, would you agree that you basically                  15       I'm --
16   were just relying on what was being represented to you               16          MS. PAGE: Any of the exhibits we've gone over
17   by Ms. Brus and Ms. Douin when you approved Ms.                      17       being attached?
18   Harrell's termination?                                               18          MR. FINNERTY: Yes.
19      A Yes.                                                            19          MS. PAGE: No.
20      Q And that's -- that would be within Ms. Brus                     20          MR. FINNERTY: Okay. So Exhibit 16, the rules
21   and Ms. Douin's job duties to make sure that what they               21       of conduct, the Johnson email to all staff, Exhibit
22   were representing to you is accurate, is that right?                 22       17, the Douin email, Exhibit 18.
23      A Yes.                                                            23          MS. PAGE: I think a number of these were
24      Q    So I think we're getting close to the end, and               24       already attached to Ms. Harrell's deposition, I
25   sorry I'm taking up your time this morning. And, again,              25       think, so.
                                                                Page 72                                                                   Page 73
 1          MR. FINNERTY: All right. So let's look at                      1   eight hours of overtime. And, you know, I'll represent
 2      Exhibit 19. Are you there, Ms. Love?                               2   to you that this is three days after the April 14th pill
 3          THE WITNESS: No, I'm sorry. Checked out.                       3   room incident report. I mean, do you know why Ms.
 4      Was looking at No. 19, not Exhibit 19.                             4   Harrell was being approved to work overtime after the
 5   BY MR. FINNERTY:                                                      5   allegation that essentially led to her termination had
 6      Q    Okay. So this is an email dated April 13th                    6   already occurred?
 7   from Lori Cook to Virginia Harrell. And Ms. Harrell is                7      A    I don't know.
 8   being approved to work some extra shifts. Would you                   8          MS. PAGE: Object to form; calls for
 9   agree that as of April 13th when this email was sent, if              9      speculation.
10   there was a serious concern with Ms. Harrell or her job              10   BY MR. FINNERTY:
11   performance, that she wouldn't be given extra shifts to              11      Q    What was your answer, ma'am?
12   work?                                                                12      A    I don't know.
13          MS. PAGE: Object to form; calls for                           13      Q    You don't know. Would you expect that if
14      speculation.                                                      14   there was something an employee had done that was cause
15          THE WITNESS: Yeah, I can't say yay or nay on                  15   for termination, that you wouldn't then turn around and
16      that. I don't know.                                               16   let that particular employee get overtime?
17          MR. FINNERTY: Okay. I'd like to attach                        17      A    I think it depends.
18      Exhibit 19.                                                       18      Q    I mean, is there any explanation for that?
19          (Whereupon, Exhibit Nos. 19 and 20 were marked                19      A    Not that I'm aware of.
20   for identification.)                                                 20      Q And have you heard anything that would suggest
21   BY MR. FINNERTY:                                                     21   that Ms. Harrell wasn't good at doing the duties and
22      Q    Exhibit 20, this is an email from Tara Johnson               22   responsibilities of her job? Have you heard any
23   to Virginia Harrell, cc'ing Lori Cook. It's dated April              23   complaints about her actual work performance, you know,
24   17, 2018. And this is, according to this email, Ms.                  24   aside from the allegations she showed up late or that
25   Douin has approved for Ms. Harrell to work a maximum of              25   she let an inmate empty her trash? I mean, have you

114 W. 5th Avenue, Tallahassee, FL 32303                                                                            premier-reporting.com
Premier Reporting                                               (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                              Page 20 of 28
Deposition of Victoria Love                             18-CA-77                                                                   20 (74 - 77)
                                                               Page 74                                                                 Page 75
 1   heard that she wasn't good at doing her job?                         1      A Yes.
 2         MS. PAGE: Form.                                                2      Q And if they see evidence of sexual harassment,
 3         THE WITNESS: I don't remember.                                 3   that should be reported, right?
 4   BY MR. FINNERTY:                                                     4      A Yes.
 5     Q So Ms. Harrell, I'll represent to you, and                       5      Q So, as it relates to getting overtime and
 6   they're referenced in the amended complaint that we                  6   getting, you know, additional shift assignments, does
 7   reviewed earlier, but I'll represent that she complained             7   Centurion or MHM policy allow for those decisions to be
 8   about numerous things and she submitted at least 12, I               8   made for reasons other than -- scratch that.
 9   think, written complaints. Would you expect an employee              9           Is it a policy violation to show favoritism as
10   that had a reasonable expectation or reasonable                     10   relates to who you're going to assign extra hours to? I
11   suspicion that another employee was violating policy,               11   mean, should that be done for a reason other than, you
12   would you want that employee to complain about that?                12   know, maybe the employee is good friends with their
13         MS. PAGE: Form.                                               13   supervisor or has a personal relationship with a
14         THE WITNESS: Complain is a strong word, but,                  14   supervisor? I mean, is that allowed to give
15     yes, it is everybody's responsibility to ensure the               15   preferential treatment to certain employees over others?
16     safety and security of the institution, to report                 16           MS. PAGE: Form.
17     things that do not appear to be okay.                             17           THE WITNESS: I think allowed is -- I mean,
18   BY MR. FINNERTY:                                                    18      it's not good supervisory skills. That's for sure.
19     Q And if an employee believes that their working                  19   BY MR. FINNERTY:
20   environment is hostile, you would want that employee to             20      Q So you would certainly frown upon a supervisor
21   document that and to report that?                                   21   showing favoritism as relates to assigning extra shifts?
22     A Absolutely.                                                     22      A Correct.
23     Q Okay. And if an employee feels that they're                     23      Q And if an employee feels that they are being
24   being verbally abused or intimidated, you would want                24   passed over because of a favoritism issue, you would
25   them to report that?                                                25   want them to report that, correct?
                                                               Page 76                                                                 Page 77
 1      A Correct.                                                        1      A     Correct. Well, after an investigation.
 2      Q And you would want an employee to report that                   2      Q     Okay. How about nurses clocking out and
 3   they were fearful of being retaliated against or that                3   staying on site so they could spend time with inmates?
 4   they had been retaliated against?                                    4      A     You mean reporting that that's occurring?
 5      A Right.                                                          5      Q     That should be reported, you would agree,
 6      Q And would you want an employee to report that                   6   right?
 7   a registered mental health counselor had refused to                  7      A Yes.
 8   evaluate an inmate that had declared a psychological                 8      Q     How about leaving a pill room door open and
 9   emergency?                                                           9   not secure?
10      A Yes.                                                           10      A     Yep, or report the person at that time, I
11      Q And you would want an employee to report that                  11   guess would be more appropriate.
12   they suspected that nurses were creating fraudulent                 12      Q     And leaving pills out on the counter; that
13   narcotic accounting logs; that should be reported,                  13   should be reported if you observed? Show up to work and
14   correct?                                                            14   you see a bunch of pills out on the counter; that would
15      A Correct.                                                       15   be something should be reported, would you agree?
16      Q And how about nurses having sexual                             16      A     Yeah, that or confront the person who's done
17   relationship with inmates? That's -- you would agree                17   it, right at that point in time.
18   that's a serious allegation?                                        18      Q     Okay. And so -- and you would expect that if
19      A Absolutely.                                                    19   these issues we just went through are reported, you
20      Q And that should certainly be reported, would                   20   would expect that those issues be investigated?
21   you agree?                                                          21      A Yep.
22      A Yep.                                                           22      Q     And Ms. Brus, would she be -- is part of her
23      Q And would you agree that a nurse having sexual                 23   job duties as HR business partner, that would be
24   relationship with inmates, that would be a cause for                24   something she would be charged with doing, investigating
25   termination of that employee immediately?                           25   complaints like what we just went through?

114 W. 5th Avenue, Tallahassee, FL 32303                                                                              premier-reporting.com
Premier Reporting                                             (850) 894-0828                                      Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 21 of 28
Deposition of Victoria Love                             18-CA-77                                                            21 (78 - 81)
                                                               Page 78
                                                               P                                                                 Page 79
 1       A Probably not every single one of those. Some                   1   down with her supervisor and just saying, hey, you know,
 2   are operational and the health services administrator                2   you need to try to do a little better with this?
 3   would be capable of reviewing them. Things such as                   3          MS. PAGE: Form.
 4   hostile work environment or -- would absolutely require              4          THE WITNESS: Yes.
 5   sexual harassment, hostile work environment, all of                  5   BY MR. FINNERTY:
 6   those type of things would be -- it would be an                      6       Q So would you agree that an employee that
 7   expectation that the human resource business partner be              7   submits a complaint in good faith regarding another
 8   engaged.                                                             8   employee, or an issue that concerns them, that they
 9       Q And, at the very least, at least someone,                      9   shouldn't be retaliated against for reporting those
10   whether Ms. Brus, Ms. Johnson, somebody should                      10   good-faith complaints?
11   investigate all those complaints that we just went                  11       A Correct.
12   through?                                                            12       Q And do you have any reason to believe that Ms.
13       A Yes.                                                          13   Harrell didn't complain in good faith?
14       Q Okay. And if they were substantiated, there                   14          MS. PAGE: Form.
15   should be some sort of corrective action taken, would               15          THE WITNESS: I don't know.
16   you agree with that?                                                16   BY MR. FINNERTY:
17       A Unless it's the first infraction, then maybe                  17       Q Do you have reason to believe that what she
18   it would not be, but, yes. I mean, that would be                    18   complained about wasn't something she reasonably
19   corrective action.                                                  19   perceived as being an issue?
20       Q So if --                                                      20       A I don't know.
21       A And it depends.                                               21       Q So do you know whether Ms. Tara Johnson is
22       Q So can an employee receive counseling that's                  22   still employed at Northwest Florida Reception Center, or
23   not documented on one of the Centurion forms that --                23   still employed by Centurion?
24   we've looked at some of those today. Can there be                   24       A Not still employed by Centurion.
25   counseling that, you know, just one employee sitting                25       Q She is not?
                                                               Page 80                                                           Page 81
 1      A No.                                                             1      Q What about Amanda McDaniel?
 2      Q Do you know what the reason for her separation                  2      A I'm not -- no, I don't know.
 3   was?                                                                 3      Q How about Lori Cook? Is she still employed by
 4      A Tara -- yeah, she had -- she had been given                     4   Centurion?
 5   corrective action, actually performance improvement plan             5      A I don't know.
 6   by Kathleen Douin, and did not meet the expectations set             6      Q You don't know?
 7   forth in that plan.                                                  7      A No.
 8      Q And do you know what the specific issues were                   8      Q Do you know who was hired to replace Ms.
 9   with her performance?                                                9   Harrell after she was terminated?
10      A Not specifically, but it surrounded                            10      A No.
11   professionalism and our ideals of what a, you know, a               11      Q And, just to be clear, Ms. Harrell was
12   strong, positive leader are.                                        12   actually terminated. She didn't resign or --
13      Q And so was she involuntarily terminated?                       13      A Right.
14      A Yes.                                                           14      Q She was involuntarily terminated, correct?
15      Q Do you know when?                                              15      A Based on this documentation, yes.
16      A    I do not know the date.                                     16      Q Okay. And you don't know who replaced Ms.
17      Q    And were you involved in approving that                     17   Harrell, right?
18   termination?                                                        18      A No.
19      A Yes.                                                           19      Q Do you know what a gate cut notification is?
20      Q    And how about Keidre Long? Do you know what                 20      A Yes.
21   the cause for her separation of employment was?                     21      Q What is a gate cut notification?
22      A    I do not.                                                   22      A That's typically something we'll receive from
23      Q    Okay. And how about Misty West? Do you know                 23   the warden, based on some sort of investigation the
24   if she's still employed by Centurion?                               24   warden has had going on, or suspicions regarding staff,
25      A    I do not.                                                   25   and after -- and the warden makes the decision that it's

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 22 of 28
Deposition of Victoria Love                             18-CA-77                                                            22 (82 - 85)
                                                                Page 82                                                         Page 83
 1   not safe to have that person inside the secure perimeter              1      A Correct.
 2   any longer.                                                           2      Q So if Ms. Harrell, upon being terminated, had
 3      Q   And do you know whether there was a gate cut                   3   returned her badge, would she be able to return to the
 4   notification issue as relates to Ms. Harrell?                         4   facility once she had returned her badge?
 5      A   I'm not aware of any.                                          5      A If she had another badge.
 6      Q   So when you talk about staff, Ms. Harrell                      6      Q Okay. But aside from having a badge of some
 7   didn't report to the warden at Northwest Florida                      7   sort, you have to have a badge to be able to get into
 8   Reception Center, did she? I mean, she wasn't a DOC                   8   the facility, correct?
 9   employee.                                                             9      A You should have to have a badge.
10      A   Correct.                                                      10      Q Would you agree that if Ms. Harrell returned
11      Q   But is it your understanding that a warden                    11   her badge, there would have been really no need for a
12   could issue a gate cut notification for the termination              12   gate cut notification?
13   as relates to an employee of Centurion that has been                 13          MS. PAGE: Form; calls for speculation.
14   terminated?                                                          14          THE WITNESS: Yeah, I don't know. That's up
15      A   Yes -- well, it -- the gate cut would                         15      to the wardens, how they handle that type of thing.
16   typically come prior to the termination.                             16   BY MR. FINNERTY:
17      Q   Okay.                                                         17      Q But there's no dispute, though, that absent a
18      A   Now, I don't know -- I'll leave it at that.                   18   badge, Ms. Harrell couldn't enter a prison?
19   So that's a gate cut. Now, if we've terminated                       19      A We'd like to say that, I mean, but there are
20   somebody, the HSA may alert the warden that we've                    20   no guarantees in any of that.
21   terminated somebody, and the warden may let the control              21      Q But the only way to lawfully, and pursuant to
22   room know, don't let this person back on the compound                22   policy, to enter a prison would be to show your badge?
23   because they're no longer an employee.                               23      A There are ways around if you don't have it.
24      Q   So a Centurion employee, did they have a badge                24   Can you -- you know, can you say, hey, I don't have my
25   or something that they showed --                                     25   ID, you've seen me walk in every single day, you know,
                                                                Page 84                                                         Page 85
 1   here's my driver's license.                                           1          THE WITNESS: I'm just going based on all the
 2      Q Sure.                                                            2     ones I have pulled up.
 3          MR. FINNERTY: I think I'm done. Just give me                   3          MR. FINNERTY: So we got 1 through 5. No. 6,
 4      one minute to kind of review my notes, but I think                 4     the termination emails, got that. The involuntary
 5      we're done.                                                        5     termination report, No. 7. The termination
 6          THE WITNESS: Okay.                                             6     counseling form, No. 8. No. 9, the final warning
 7          MR. FINNERTY: And I just want to make sure                     7     counseling form. No. 10, the verbal counseling.
 8      that we have all these exhibits attached. So, Ms.                  8     No. 11, the list of emails. No. 12, the shift
 9      Page, 1 through 5, those all came in, is that                      9     assignment sheet. No. 13 the 4-14-18 narcotic log.
10      right?                                                            10     So 1 through 13. We didn't do 14 and 15. We did
11          MS. PAGE: Let me check my notes. I have -- I                  11     16, the rules of conduct. Seventeen, the email
12      don't have 1. I have 2, 3, 4, 5, 10, 18, 16, 11.                  12     from Tara Johnson to all staff. Eighteen, Ms.
13      That's what I have.                                               13     Douin's email regarding the seven-minute check-in
14          MR. FINNERTY: So you don't have 15. Yeah.                     14     check-out rule. The email from Lori Cook approving
15      So Exhibit 1 is just a notice for today's depo.                   15     extra shits, No. 19. Johnson email approving
16      I'd like to attach that one. So that's 1 through                  16     overtime was No. 20. So the last one that I don't
17      5. So the -- I have the termination approval                      17     think we talked about -- so it's -- I'm sorry. So
18      emails coming in, or being attached, 6, 7, the                    18     it's 1 through 12 -- no, 1 through 13 and then 16
19      involuntary termination report; 8 the termination                 19     through 20. Does that sound right to you, Ms.
20      counseling form.                                                  20     Page?
21          MS. PAGE: You're right. I'm sorry. I pulled                   21          MS. PAGE: Uh-huh. So the only ones we
22      a page out. I have 6, 7, 8, 13, 12, 9, 17 and then                22     didn't -- let's see. You said --
23      16, as well. 14.                                                  23          MR. FINNERTY: I want to briefly go over No.
24          MR. FINNERTY: All right. I'm just going to                    24     21 and then I'll be done, I think.
25      go down --                                                        25          MS. PAGE: Okay.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                               (850) 894-0828                              Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 23 of 28
Deposition of Victoria Love                             18-CA-77                                                           23 (86 - 89)
                                                               Page 86                                                         Page 87
                                                                                                                               P
 1          MR. FINNERTY: But you have 1 through 13 and                   1   know, that was one of the many issues Ms. Harrell
 2       16 through 20. You're good with all those?                       2   complained about. I believe that you agreed that those
 3          MS. PAGE: Yeah.                                               3   were issues that should be reported. So, I think, you
 4   BY MR. FINNERTY:                                                     4   know, you said that she -- Ms. Brus shouldn't be putting
 5       Q So final exhibit, Ms. Love, is Exhibit No. 21.                 5   this in an email that she, you know, essentially
 6   And I think I briefly talked about this a little bit                 6   accusing Ms. Harrell of being on a manhunt. Is that
 7   earlier, but this is a -- it's an eight-page email                   7   accurate?
 8   chain. So I'm going to start with the bottom of page                 8          MS. PAGE: Form.
 9   five of this email chain. It says email from Sarah Brus              9          THE WITNESS: Yeah.
10   to Tara Johnson. It's April 2nd, 2018 at 11:46 a.m. It              10   BY MR. FINNERTY:
11   says, with all these issues Harrell is suddenly bringing            11      Q So then if you look at the bottom of page
12   up, is anyone else thinking she's on a manhunt.                     12   four, it's an email in response to Ms. Brus from Tara
13          Do you think it would be proper for Ms. Brus,                13   Johnson, April 2nd at 4:37. She says, definitely
14   human resource's business partner, to be accusing                   14   thinking she's on a manhunt.
15   essentially Ms. Harrell of being on a manhunt for                   15          I'm assuming same would go for Ms. Johnson,
16   reporting what she perceived to be policy violations?               16   not appropriate to be accusing Ms. Harrell of being on a
17          MS. PAGE: Form.                                              17   manhunt for reporting the issues that we've discussed
18          THE WITNESS: It's certainly not something                    18   today. Would you agree?
19       that I would expect to see in an email.                         19          MS. PAGE: Form.
20   BY MR. FINNERTY:                                                    20          THE WITNESS: I'm sorry. I was reading and
21       Q Sure. And I'll represent to you that there --                 21      didn't attend to you.
22   all of those issues I was asking you about earlier                  22   BY MR. FINNERTY:
23   about, you know, should an employee complains if she                23      Q Essentially the same question that I asked
24   suspects that an employee is having sex with an inmate,             24   about Ms. Brus. You know, Tara Johnson here saying,
25   I mean, I'll represent that those were the issues -- you            25   definitely think that Ms. Harrell is on a manhunt, as
                                                               Page 88                                                         Page 89
 1 well. But basically the same question, that's something                1       Q Well, would you agree that a supervisor in
 2 that isn't proper or shouldn't be put in an email?                     2   this case, Tara Johnson the HSA, would you agree that it
 3     A Correct.                                                         3   would be improper for her to use Ms. Harrell's complaint
 4     Q So then if you look at the second paragraph of                   4   as a basis to start looking for potential issues Ms.
 5 this email, second paragraph, second sentence, it says,                5   Harrell may have had, or potential violations? I mean,
 6 we looked at all the dates, times of the incident                      6   is it -- is that proper?
 7 reports sent by Ms. Harrell on Friday, as well as the                  7           MS. PAGE: Form.
 8 corrected versions sent this morning. This is what we                  8           THE WITNESS: I don't know that it's
 9 found, didn't find, and then it goes through all these                 9       inappropriate. I mean, if we identify an issue,
10 things that we're seeing on the camera footage.                       10       then the issue needs to be addressed. I mean, it
11     A Right.                                                          11       appears as though she's investigating that -- the
12     Q So did anyone, you know, prior to your                          12       concerns that Ms. Harrell brought forward, and in
13 approval of Ms. Harrell's termination, did anyone tell                13       so doing, finds something else. I mean, that
14 you that the whole issue about the inmate emptying Ms.                14       happens.
15 Harrell's trash, that that was only discovered because                15   BY MR. FINNERTY:
16 Ms. Harrell had complained about other inmates? Did                   16       Q Well, would you agree that if the camera that
17 anyone tell you that?                                                 17   supposedly showed Ms. Harrell in her office where the
18     A No.                                                             18   inmate came in and emptied her trash, if that wasn't a
19     Q   And is that something you think should have                   19   camera that needed to be reviewed as relates to Ms.
20 been told to you?                                                     20   Harrell's complaints that there --
21     A   I'm not certain it's applicable or not. You                   21       A That I don't know.
22 knew, sometimes we happen upon, you know, somebody doing              22       Q You would agree there would be no reason to --
23 not the right thing by them -- I don't know -- so, no, I              23   well, would you agree that Ms. Johnson was going outside
24 don't know that that needed to be disclosed, how we                   24   of just simply investigating Ms. Harrell's complaints,
25 found it.                                                             25   that she was looking at a camera that had nothing to do

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 24 of 28
Deposition of Victoria Love                             18-CA-77                                                           24 (90 - 93)
                                                               Page 90                                                         Page 91
 1   with what Ms. Harrell was complaining about?                         1      Q Would there need to be -- would that TKE,
 2       A Oh, one camera. I know that there might be --                  2   would there need to be some form filled out to show
 3          MS. PAGE: Form.                                               3   that, you know, I, as the supervisor, went in and did
 4          THE WITNESS: -- one camera down a long                        4   this to correct this employee's time? I mean, isn't
 5       hallway and you see everything.                                  5   there -- is there a procedure for doing this?
 6   BY MR. FINNERTY:                                                     6      A It could typically be a comment within the
 7       Q We got your objection. And, no, I understand                   7   Kronos system, but I don't know what happened here.
 8   your answer and I appreciate that. One email up on page              8      Q All right. So there would be a way to --
 9   four is from Ms. Brus, April 2nd at 3:45 p.m. Ms. Brus               9   there could be some documentation put in?
10   is concerned with employees punching out and staying on             10      A Right.
11   site. That's something that employees shouldn't do,                 11      Q But typically wouldn't an employee, just for,
12   correct?                                                            12   you know, HR purposes, employees should be responsible
13       A Correct.                                                      13   for their own time. You don't want to -- would you
14       Q Look at the email at the top of page three.                   14   agree you don't want to create a situation where an
15   It's an email from Tara Johnson to Brus, Douin and                  15   employee is saying that, well, no, I was here at this
16   Barton. Ms. Johnson talks about seeing an employee that             16   time or, you know, just as an example, you want to let
17   was still at the facility after she had clocked out, and            17   the employee be responsible for their own time so they
18   then Ms. Johnson indicates in this email that she                   18   wouldn't be able to say, well, somebody else must have
19   removed Ms. Keidre's punch-out. Is that something that              19   done that. I mean, if you're following me. I mean --
20   a supervisor can do, go in an remove another employee's             20          MS. PAGE: Form.
21   clock-out?                                                          21   BY MR. FINNERTY:
22       A Well, you can change them, hence that TKE,                    22      Q It's a not good question, but employees should
23   because we asked that employees always clock in and out,            23   be responsible for their own clock-in and clock-outs?
24   but then if something happens they can be adjusted with             24      A That's right.
25   a comment by the supervisor.                                        25      Q And there should be -- we don't know what may
                                                               Page 92                                                         Page 93
 1   have done -- have happened in front of this, but if Ms.              1   subcontract. It's a -- I don't think. Honestly, I
 2   Johnson actually did go in and remove the clock-out,                 2   don't know what it's called.
 3   there should have been some sort of -- something                     3      Q Okay. And as you testified, MHM is the
 4   documenting that, correct?                                           4   employing entity of the two. Are all the employees
 5      A    Typically, yes.                                              5   under the Florida contract employed by MHM?
 6          MR. FINNERTY: I'd like to attach Exhibit 21.                  6      A Yes.
 7          (Whereupon, Exhibit No. 21 was marked for                     7      Q Does that include yourself?
 8   identification.)                                                     8      A Yes.
 9          MR. FINNERTY: Ms. Love, I that's all the                      9      Q Okay. I'm going to flip to Exhibit 11.
10      questions I have for you today. I appreciate your                10      A Okay.
11      time and your patience. Your counsel may have some               11      Q Okay. And you were asked earlier a question
12      questions for you, but I'm done.                                 12   regarding whether or not you were aware if Ms. Harrell
13          MS. PAGE: I do have a few questions.                         13   sent these emails to anyone else once she sent them to
14                 EXAMINATION                                           14   herself. Does that matter?
15   BY MS. PAGE:                                                        15      A No.
16      Q    Okay. You testified earlier that MHM is the                 16      Q It's a policy -- is it a policy violation
17   employee -- employing body with regard to Centurion and             17   regardless whether or not she forwards them to someone
18   MHM, is that correct?                                               18   else once they're sent outside of the DOC's system?
19      A Yes.                                                           19      A Correct.
20      Q    Does Centurion have the contract with the DOC?              20      Q Okay. And I'm going to go to Exhibit No. 12.
21      A Yes.                                                           21      A Okay.
22      Q    And does MHM subcontract with Centurion under               22      Q Do you see a date on this document?
23   that contract with the DOC?                                         23      A No.
24      A    So these legal terms have changed from 2018 to              24      Q Are you aware one way or the other whether
25   today, and I get very confused with them. So not it's a             25   this document was in effect during Ms. Harrell's

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                              (850) 894-0828                               Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 25 of 28
Deposition of Victoria Love                             18-CA-77                                                                    25 (94 - 97)
                                                               Page 94                                                                   Page 95
 1 employment with MHM?                                                   1      That's fine. Do you know what exhibit number that
 2     A    I'm not aware.                                                2      was?
 3     Q    Okay. And to clarify, when you refer to                       3          MS. PAGE: Let me pull that up and I can tell
 4 Centurion as employing Ms. Harrell or other people, did                4      you.
 5 you actually mean MHM, the employing body and you called               5          MR. FINNERTY: Would it be the entire -- it's
 6 it Centurion because Centurion had the contract?                       6      the employee handbook?
 7         MR. FINNERTY: Form.                                            7          MS. PAGE: I think it's the entire handbook
 8         THE WITNESS: Yes.                                              8      was entered as an exhibit in that case -- in that
 9 BY MS. PAGE:                                                           9      deposition. The handbook was entered as
10     Q    Okay. And I want to flip to the narcotics                    10      Defendant's Exhibit No. 5 in Ms. Harrell's
11 log, which I think is Exhibit 13.                                     11      deposition.
12     A    Okay.                                                        12          MR. FINNERTY: Okay. So you want to just make
13     Q    Can you tell from this document, one way or                  13      22 to these depos? I mean, it can also be
14 another whether -- strike that.                                       14      Harrell's 5, but just to kind of keep all these
15         If true that Ms. Harrell couldn't complete                    15      together?
16 this log because another nurse didn't complete it with                16          MS. PAGE: That's fine.
17 her, can you tell one way or another from this log                    17          (Whereupon, Exhibit No. 22 was marked for
18 whether or not the other nurse also received discipline               18   identification.)
19 for the same issue?                                                   19          (Discussion off the record.)
20     A No.                                                             20   BY MS. PAGE:
21         MS. PAGE: Okay. And I'd like to -- Brian,                     21      Q Are you familiar whether or not you're
22     are you okay if we use -- I think it was in                       22   required in terms of disciplinary steps, does it require
23     Harrell's deposition, the handbook was an exhibit                 23   that every different violation go through a three-step
24     to that deposition. Are you okay with --                          24   process, or based on the severity or situation you can
25         MR. FINNERTY: I have no problem with that.                    25   go straight from, you know, no counseling to
                                                               Page 96                                                                   Page 97
 1   termination?                                                         1   reviewing whether or not there's enough evidence to
 2      A Correct. It's -- the preferred methodology is                   2   support termination, correct?
 3   going through their three-step process, but it's not                 3      A    Correct.
 4   always applicable based on the severity of the                       4          MS. PAGE: I think that's all I have.
 5   infraction.                                                          5          MR. FINNERTY: Okay. I have just a couple
 6      Q Okay. You're not required to go through a                       6      follow-ups. I apologize, Ms. Love.
 7   three-step process or four-step process for every                    7              FURTHER EXAMINATION
 8   violation?                                                           8   BY MR. FINNERTY:
 9      A No.                                                             9      Q    So, as it relates to the MHM versus Centurion,
10      Q Okay. Turning to Exhibit 9, I believe, is the                  10   you were, I felt, very clear in testifying multiple
11   final. You were asked earlier whether or not, based on              11   times that Centurion is your employer. Is that -- are
12   the rules of conduct, you thought that this incident                12   you saying that's not the case?
13   described the inmate in her office was a violation. I               13      A    I'm sorry. MHMHP employs everyone. And then,
14   just want to clarify your testimony. Did you testify                14   for lack of a better term, they subcontract to Centurion
15   that you didn't know if this was a violation or that                15   those employees.
16   this was not a violation?                                           16      Q    But who is your employer?
17      A Referenced it specifically to the phrase in                    17      A    MHMHP is the name on the check.
18   the violation of the policy.                                        18      Q    Okay. And so I'll just represent to you, I
19      Q Okay.                                                          19   looked you up yesterday on LinkedIn and your LinkedIn
20      A I believe this is a violation of policy.                       20   profile says since, like, February of 2016 you've worked
21      Q Okay. And with regard to the final, you're                     21   for Centurion. Is that not accurate?
22   not required to approve finals, correct?                            22      A    Centurion is the organization by which people
23      A Correct.                                                       23   recognize us.
24      Q Ask when you review a final, or any sort of                    24      Q    And you said that there's, for lack of a
25   written discipline at the termination stage, you're                 25   better term, that Centurion subcontracts with MHM. But

114 W. 5th Avenue, Tallahassee, FL 32303                                                                          premier-reporting.com
Premier Reporting                                             (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 26 of 28
Deposition of Victoria Love                             18-CA-77                                                               26 (98 - 101)
                                                               Page 98                                                                   Page 99
 1   doesn't Centurion own MHM?                                           1          THE WITNESS: Not for us, correct.
 2       A Yeah, it might not -- you're right. Like I                     2   BY MR. FINNERTY:
 3   said, this is really a question for our general                      3      Q    All right. So as relates to Exhibit 11, you
 4   counsel's office, because I've become confused through               4   were asked about that list of emails. Is there -- do
 5   the years. I know how it started and then it's changed               5   you have any reason to believe that Ms. Harrell
 6   through the years. So, yes.                                          6   wasn't -- as an employee of Centurion, MHM, whatever you
 7       Q Does MHM employ anybody in Florida if                          7   want to call it, there's -- you're not saying she wasn't
 8   Centurion didn't have a contract with the State of                   8   authorized to have any of those items listed in that
 9   Florida?                                                             9   Exhibit 11, right? I mean, for instance, incident
10       A Only the fact that we have another contract.                  10   reports that she actually drafted, I mean, there's no
11       Q What other contract is that?                                  11   allegation that she wasn't lawfully in possession of
12       A Actually, now you're really -- we have a                      12   those incident reports actually drafted by her, right?
13   contract with the Volusia County Commissioners for the              13   I mean, you're not -- that's not what you're saying as
14   provision of healthcare services at Volusia County                  14   relates to those emails?
15   Detention Services, the jail and detention center.                  15      A    Right.
16       Q So, but --                                                    16          MS. PAGE: Form.
17       A But that's a different -- actually, I'd have                  17   BY MR. FINNERTY:
18   to go see who they're employed by. I don't pay that                 18      Q    There's no doubt that she was authorized to
19   much attention. I'm sorry.                                          19   have those documents in her possession, the issue is
20       Q So, as it relates specifically to Ms. Harrell,                20   that she, according -- you know, the allegation's that
21   if it weren't for Centurion's contract with the State of            21   she shouldn't have been, you know, sending them outside
22   Florida, Ms. Harrell wouldn't have worked at Northwest              22   of Centurion's secured email?
23   Florida Reception Center in 2016 through 2018, is that              23      A    Correct.
24   accurate?                                                           24      Q    But there was no issue with her actually
25          MS. PAGE: Form.                                              25   having them, you know, pursuant to her employment.
                                                             Page 100                                                                 Page 101
 1      A Right.                                                          1   BY MR. FINNERTY:
 2      Q Okay. So I've got to ask you -- got to follow                   2      Q So then as it relates to -- I think you were
 3   up on the question you were asked about Exhibit 9, the               3   asked one last question about approving the termination,
 4   final warning. And I think you were very clear on your               4   and I think your answer was basically that you just
 5   direct exam that the allegation regarding Ms. Harrell                5   verified that there is evidence to support a
 6   and the inmate emptying her trash did not violate                    6   termination, is that right? That's basically what you
 7   Paragraph 26 of Policy 33-208.002. I mean, is that no                7   do when you do your review and approve, just to make
 8   longer your testimony?                                               8   sure there is sufficient evidence to support --
 9      A I don't think I -- I said yes, but then I also                  9      A Correct.
10   said we didn't know what they were doing. It could                  10      Q -- termination? Okay. But does your review
11   have.                                                               11   include determining the veracity of the evidence, or
12      Q So based on the description of what happened,                  12   determining the accuracy of the allegations that are
13   based on the details of the incident as described in                13   being presented to you to support the termination?
14   Exhibit 9, I mean, what is described in Exhibit 9, you              14      A My expectation is that it's provided to me and
15   would agree, does not constitute a violation of Chapter             15   has been reviewed, and if I have questions, I'll reach
16   33-208.002?                                                         16   out typically verbally by phone to question -- any of my
17         MS. PAGE: Form; asked and answered.                           17   questions. And I don't know that I did that or not,
18   BY MR. FINNERTY:                                                    18   because I don't have it documented.
19      Q What was your answer, ma'am? I'm sorry.                        19      Q So would it be fair to say that you assumed
20      A Unknown.                                                       20   that everything that Ms. Harrell was alleged to have
21      Q Unknown? Okay. All right. But there's no                       21   done was truthful?
22   evidence that you're aware of that Ms. Harrell violated             22      A Yes.
23   Paragraph 26 of Rule 33-208.002?                                    23      Q That it actually happened?
24         MS. PAGE: Form; calls for speculation.                        24      A Yes.
25         THE WITNESS: Right.                                           25      Q And you relied on Ms. Douin, or Ms. Brus, or

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 27 of 28
Deposition of Victoria Love                             18-CA-77                                                         27 (102 - 104)
                                                             Page 102
                                                             P                                                                 Page 103
 1   whoever, to verify that what they were saying Ms.                    1
 2   Harrell had done had actually happened?                              2              CERTIFICATE OF OATH
 3      A Yes.                                                            3
 4         MR. FINNERTY: Okay. I think that's all I                       4   STATE OF FLORIDA )
 5      have.                                                             5   COUNTY OF LEON )
 6         (Whereupon, the deposition was concluded at                    6
 7   11:25 a.m., and the witness Victoria Love did not waive              7         I, the undersigned authority, certify that the
 8   reading and signing.)                                                8   above-named witness appeared before me via
 9                                                                        9   videoconference pursuant to the Supreme Court's Order
10                                                                       10   AOSC20-13 and was duly sworn.
11                                                                       11
12                                                                       12         WITNESS my hand and official seal this 14th
13                                                                       13   day of September, 2020.
14                                                                       14
15                                                                       15
16                                                                       16
17                                                                       17
18                                                                       18                ______________________
                                                                                           DANA W. REEVES
19                                                                       19                NOTARY PUBLIC
                                                                                           COMMISSION #GG970595
20                                                                       20                EXPIRES MARCH 22, 2024
21                                                                       21
22                                                                       22
23                                                                       23
24                                                                       24
25                                                                       25
                                                             Page 104
 1             CERTIFICATE OF REPORTER
 2
 3   STATE OF FLORIDA )
     COUNTY OF LEON )
 4
 5          I, DANA W. REEVES, Professional Court
 6   Reporter, certify that the foregoing proceedings were
 7   taken before me at the time and place therein
 8   designated; that my shorthand notes were thereafter
 9   translated under my supervision; and the foregoing
10   pages, numbered 4 through 102, are a true and correct
11   record of the aforesaid proceedings.
12          I further certify that I am not a relative,
13   employee, attorney or counsel of any of the parties, nor
14   am I a relative or employee of any of the parties'
15   attorney or counsel connected with the action, nor am I
16   financially interested in the action.
17          DATED this 14th day of September, 2020.
18
19
20
21                ______________________
                  DANA W. REEVES
22                NOTARY PUBLIC
                  COMMISSION #GG970595
23                EXPIRES MARCH 22, 2024
24
25

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-6 Filed 10/14/20                                        Page 28 of 28
Deposition of Victoria Love                             18-CA-77                                                             28 (105)


    1                                                         ERRATA SHEET

    2       I have read the transcript of my deposition, pages 4
            through 102 and hereby subscribe to same, including any
    3       corrections and/or amendments listed below.

    4

    5       DATE:_____________________ _________________________
                                       VICTORIA LOVE
    6       (Virginia Harrell vs. MHM Health Professionals, LLC., et
            al.)
    7

    8       PAGE/LINE                CORRECTION/AMENDMENT                                  REASON FOR CHANGE

    9       __________ _________________________ _______________

  10        _________                _________________________ _______________

  11        _________                ________________________ ________________

  12        _________                _________________________ _______________

  13        _________                _________________________ _______________

  14        _________                _________________________ _______________

  15        _________                _________________________ _______________

  16        _________                _________________________ _______________

  17        _________                _________________________ _______________

  18        _________                _________________________ _______________

  19        _________                _________________________ _______________

  20        _________                _________________________ _______________

  21        _________                _________________________ _______________

  22        _________                _________________________ _______________

  23        _________                _________________________ _______________

  24        DATE OF DEPOSITION: August 11, 2020

  25        REPORTER: DANA REEVES

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
